Exhibit 10.1
 
[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
Software Reseller and License Agreement


THIS SOFTWARE RESELLER AND LICENSE AGREEMENT (this “Agreement”) is made and
entered into on this 24th day of June, 2014 (the “Effective Date”) by and
between Konica Minolta Business Solutions U.S.A., Inc., a New York corporation
with an office at 100 Williams Drive, Ramsey, NJ 07446 (“Konica Minolta”), and
Officeware Corporation, a Texas corporation (d/b/a FilesAnywhere.com) with an
office at 3301 State Hwy 183 Suite 200, Bedford, TX 76021 (“Vendor”).


WHEREAS, Vendor develops and/or distributes certain software solutions and
wishes to license Konica Minolta to resell such software solutions; and
 
WHEREAS, Konica Minolta intends to market such software solutions in conjunction
with Konica Minolta equipment directly to Customers or through its authorized
dealers; and
 
WHEREAS, Konica Minolta and Vendor agree to distribute and market such software
solutions under the Konica Minolta Business Solutions U.S.A., Inc. branded name;
and 
 
WHEREAS, simultaneously with the execution of this Agreement, Konica Minolta and
Vendor are entering into that certain Software Maintenance and Services
Agreement, dated as of the date hereof, the form of which is attached hereto as
Schedule C (the “Services Agreement”).
 
NOW, THEREFORE, in consideration of the premises hereof, and the mutual
obligations herein made and undertaken, the parties hereto agree as follows:
 
1.             DEFINITIONS


As used in this Agreement, the following definitions shall apply:


1.1
“Authorized Dealer” shall mean those resellers that are authorized dealers for
and on behalf of Konica Minolta to re-license the Software and resell the
Services.



1.2
“Customer(s)” shall mean persons or entities that license the Software through
Konica Minolta or its Authorized Dealers for their own internal business or
commercial use, but not for re-marketing, time-sharing, service bureau,
application service provider or other similar uses.



1.3
“Customer On-Premise Solution” shall mean the establishment of a production data
center by Vendor and Konica Minolta on the premises of a Customer and the
hosting by such Customer of all applications and data related to the Software at
such data center.  For the avoidance of doubt, a Customer On-Premise Solution
shall not include the license or ability to resell the Software.



1.4
“Direct Competitor” shall mean, (i) with respect to Vendor, any entity that
develops, markets or sells products as their primary business that are
substantially similar to any software or product of Vendor, and (ii) with
respect to Konica Minolta, any entity that develops, markets and sells
multi-function printers as their primary business.

 
 
1

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
1.5
“Documentation” shall mean electronic materials, including user manuals and
other materials published by Vendor with respect to the Software and that relate
to the functional, operational or performance characteristics of the Software.



1.6
“Education and Training Courses” shall mean training provided by the Vendor to
Konica Minolta in the setup and use of the Vendor’s Software.  This training
will be given via the internet or onsite at the discretion of the Vendor.



1.7
“End User” shall mean an individual user of the Software that is licensed to
Customers or Konica Minolta. This is defined as any user of the Software that
has a username and password.



1.8
“Error” shall mean any defect or condition inherent in the Software that causes
the Software to fail to perform in accordance with the current Documentation
published by Vendor.



1.9
“Implementation Services” shall mean and include discovery, design and
implementation services provided by Konica Minolta and/or the Vendor to
Customers related to the configuration of the Software.



1.10
“Installation Services” shall mean and include discovery, design, installation
and configuration services provided by Konica Minolta and/or the Vendor to
Customers related to the installation of the Software on Customers’ systems, and
specifically includes services to integrate the Software with other
applications, software or hardware used by such Customers by means of any
modules of the Software other than use of the Vendor’s Application Programming
Interface modules.



1.11
“Integration Services” shall mean and include, when applicable, discovery,
design, development and implementation services provided by Konica Minolta to
Customers related to the integration of the Software with other applications,
software or hardware used by such Customers, but only where such integrations
use the Vendor’s Application Programming Interface modules of the Software.



1.12
“Primary Support” shall mean and include, among other services as implemented by
Konica Minolta, the following services to be provided to Customers and/or
Authorized Dealers:



 
a)
Providing support for all applications and hardware that Konica Minolta has sold
or licensed to the Customer, the use of which by the Customer is necessary for
the successful operation of the Software, including but not limited to support
of networks, operating systems, workstations, printers, and file transfer,
emulation, communications and database systems as the Software is intended to
function.

 
 
b)
Providing the Customer with a reasonable level of training for use of the
Software and any associated applications and hardware.

 
 
2

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
 
c)
Providing day-to-day help and support to the Customer as a first point of
contact for the Customer’s use of the Software.



 
d)
Providing the Customer with on-going applicable technical advice and support on
using the Software through various means, including but not limited to,
complying with the Technical Support Requirements set forth in Attachment 1 to
this Agreement.



 
e)
When a Customer reports a Software Error, promptly reporting such Error to
Vendor in writing (including by email), and, if available, accessing any help
desk or Error tracking system Vendor offers to determine whether the Error
matches an Error previously reported and whether a Software patch, an Upgrade or
Enhancement, a change to the current version of the Software or other
recommendation has been identified as a response to the Error.



 
f)
Providing the Customer with a reasonable level of assistance in supporting any
available Software patch, Upgrade or Enhancement of the Software, or in
implementing any recommendation or solution to deal with Software Errors
reported to Vendor or not matching those in Vendor’s Error tracking system.



 
g)
In regards to any properly reported defect(s), meaning non-conformity to
functional specifications mutually agreed upon by Konica Minolta, the Vendor and
the Customer, in any configurations of the modules of the Software created by
the Vendor or any integrations of the Software with other applications, software
or hardware, configured or created by Konica Minolta and/or the Vendor confirmed
by Konica Minolta and the Vendor, in the exercise of its commercially reasonable
judgment, Konica Minolta shall: (1) use its commercially reasonable efforts to
correct such defect(s); and (2) provide the correction(s) for such defect(s) to
the Customer.  Konica Minolta shall attempt to confirm any reported defect(s)
promptly after receipt of proper notice from the Customer in accordance with
Konica Minolta’s current defect reporting procedures; and Konica Minolta shall
perform services in an effort to correct confirmed defect(s) promptly after
making such confirmation.



 
h)
Acquiring and using tools required to obtain diagnostic reports, memory status
and other technical service information, and providing and employing such
diagnostic tools and services as may be required by the circumstances or as
reasonably requested by Vendor to aid in resolution of Software Errors.



 
i)
Providing such other assistance to Customers in dealing with Software operation
or Errors as Vendor may reasonably request.



 
j)
Providing Customers with assistance in implementing fixes or recommendations as
directed or implemented by Secondary Support.

 
 
3

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
1.13
“Resell On-Premise Solution” shall mean the KM Managed Solution that is
installed on the premises of Konica Minolta and the corresponding license to
resell the Software to Customers.



1.14
“Sales Support” shall mean secondary sales assistance provided by Vendor sales
personnel to Konica Minolta sales personnel during the sales process, at times
requested by Konica Minolta and reasonably acceptable to Vendor, conditioned on
the Konica Minolta sales personnel being present with the Customer physically,
electronically or on telephone calls at all times during the time that such
sales assistance is being provided.



1.15
“Secondary Support” shall mean the following services to be provided by Vendor
to Customers:



 
a)
Vendor shall assist Konica Minolta in providing Primary Support as follows:



 
1)
in the case of any Error(s) in the Software that are reported in accordance with
this Agreement and/or the Services Agreement and confirmed by Vendor, Vendor
shall:  (A) use its commercially reasonable efforts to correct such Error(s);
and (B) upon the request of Konica Minolta, provide the correction(s) for such
Error(s) to Konica Minolta.  Vendor shall confirm any reported Error(s) promptly
after receipt of proper notice from Konica Minolta in accordance with the Error
reporting procedures set forth in the Services Agreement, and Vendor shall
perform services in an effort to correct confirmed Errors promptly after making
such confirmation.



 
2)
Vendor will not be obligated to provide any Primary Support services not covered
by subparagraph 1) above directly to any Customers.  After Konica Minolta  has
used its commercially reasonable efforts to resolve any technical support issues
raised by a Customer, Konica Minolta may seek technical support services related
to such issue(s) from Vendor during the hours of 8:00 a.m. to 8:00 p.m., Eastern
Time, Monday through Friday, excluding holidays, or as otherwise provided by
Vendor to its End Users purchasing continuing maintenance and technical support
services in the normal course of its business, by on-line access, telephonically
or both.  Should the technical support issues raised to Konica Minolta by any
Customer occur outside of standard service hours, Konica Minolta may either (i)
place a voicemail or email request with Vendor, which Vendor will use its
reasonable best efforts to respond to within two hours of the start of the next
normal business day, or (ii) contact Vendor 24 hours per day, 7 days per week,
by calling Vendor’s regular telephone technical support number and using
Vendor’s after-hours paging system.  If Konica Minolta utilizes Vendor’s
after-hours paging system, Vendor’s designated support engineer on call will
contact Konica Minolta regarding the technical support issue within a reasonable
time (usually not more than 3 hours) after the page.  Konica Minolta shall pay
Vendor for such after-hours services at the rate of $250 per hour (with a
minimum charge of one hour per call).  Konica Minolta acknowledges and agrees
that Vendor’s provision of Secondary Support requires Vendor to have direct
on-line access to the Software on Customer systems.  Accordingly, Konica Minolta
shall require all Customers to install and maintain, at each Customer’s sole
cost and expense, the appropriate communications hardware and software specified
by Vendor, and Konica Minolta shall require all Customers to establish and
maintain, at each Customer’s sole cost and expense, an adequate connection with
Vendor to facilitate Vendor’s on-line technical support services. Konica Minolta
agrees that no person other than a technical support representative of Konica
Minolta shall initiate any contact with Vendor regarding Secondary Support; and

 
 
4

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
 
(3)
Vendor shall not be obligated to provide any technical support services on site
at the facilities of Konica Minolta or any Customer.  Should Vendor elect, in
its sole discretion, to provide any technical support services on site at any of
the foregoing locations, such services will be provided only upon submission by
Konica Minolta of a purchase order for such services agreeing to pay for such
services on a time and materials basis, including any reasonable travel expenses
incurred by Vendor in connection therewith.



 
b)
Vendor shall provide 24 hour, 7 day per week uptime of the software
platform.  Konica Minolta must be notified in advance of any Upgrades or
Enhancements.



 
c)
Vendor is not responsible for providing, or obligated to provide, maintenance or
technical support services (including Error corrections) or Upgrades or
Enhancements under this Agreement to or for the benefit of any Customer:  (1) if
the Software has been altered, revised, changed, enhanced or modified in any
manner that was not authorized in writing in advance by Vendor; (2) in
connection with any Error if Vendor has previously provided corrections for such
Error and Customer has not installed such corrections; (3) in connection with
any Errors or problems that have been caused by errors, defects, problems,
alterations, revisions, changes, enhancements or modifications in the database,
operating system, third party software (other than third party software bundled
with the Software by Vendor), hardware or any system or networking utilized by
such Customer; (4) if the Software or related software or systems have been
subjected to abuse, misuse, improper handling, accident or neglect by Konica
Minolta or Customer; or (5) if any party other than Vendor or Konica Minolta has
provided any services in the nature of maintenance and technical support
services to such Customer with respect to the Software.



 
d)
This Agreement does not govern, and Vendor shall not be responsible for, the
maintenance or support of any software other than the Software or for any
hardware or equipment of any kind or nature, whether or not obtained from
Vendor.



1.16
“Services” shall mean, individually or collectively, as the context may require,
Implementation Services, Installation Services, Integration Services, Primary
Support, or Secondary Support, as provided by Konica Minolta or Vendor to
Customers.

 
 
5

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
1.17
“Software” shall consist of the computer software products (SaaS – Software as a
Service Application) identified in Schedule D attached hereto, which are the
property of Vendor.  Konica Minolta’s property, intellectual and otherwise,
shall not be included in the definition of Software.



1.18
“Software License Agreement” shall mean a written end user license agreement
between Konica Minolta and a Customer relating to the Software, the form of
which will be subject to the reasonable approval of Vendor.



1.19
“Software License Fee” shall be the amount payable by Konica Minolta to Vendor
for a license to Software granted to a Customer in accordance with the terms of
this Agreement, as set forth in the Software License and Services Fee Schedule.



1.20
“Software License and Services Fee Schedule” shall mean Vendor’s list of
available Software and fees for the license of such products to Customers, which
is set forth on Schedule A attached hereto.  As Vendor develops new versions of
the Software that incorporate new features and functions not contained in the
Software License and Services Fee Schedule, Vendor shall make such new versions
of the Software License and Services Fee Schedule available with ninety (90)
days’ notice to Konica Minolta in writing and with Konica Minolta’s prior
written approval if fees are increased.



1.21
“Software Maintenance Agreement” shall mean a written agreement between Konica
Minolta and a Customer relating to the provision by Konica Minolta of
maintenance and technical support services for the Software, the form of which
will be subject to the reasonable approval of Vendor.



1.22
“Software Maintenance Fee” shall be the amount payable by Konica Minolta to
Vendor in consideration for Secondary Support services under this Agreement and
the Services Agreement.



1.23
“Upgrade or Enhancement” shall mean any and all new versions, improvements,
modifications, upgrades, updates, fixes and additions to the Software that
Vendor commercially releases during the term of this Agreement to correct
deficiencies or enhance the capabilities of the Software, together with updates
of the Documentation to reflect such new versions, improvements, modifications,
upgrades, updates, fixes or additions; provided, however, that the foregoing
shall not include new, separate product offerings, new modules, re-platformed
Software or new functionality.



2.             GRANT OF LICENSE


2.1           For the term of this Agreement, Vendor hereby grants to Konica
Minolta an unlimited, non-exclusive, license to distribute, sell, rent or lease
the Software to Authorized Dealers for resale purposes and to Customers for
commercial use. This right is non-transferable and applies solely to the
distribution and licensing of the Software in unaltered, machine-readable object
code version form to Customers. This grant does not include any right to
otherwise utilize the Software or information relating to it or any right to
reproduce the Software or to make and/or sell variations or derivative works of
the Software.  Exclusive ownership of copyrights and other intellectual and
proprietary rights to the Software (and any Upgrades or Enhancements thereof)
shall remain solely with Vendor.
 
 
6

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
2.2           Until the one (1) year anniversary of the Effective Date, Vendor
may not market, sell, rent, lease or license the Resell On-Premise Solution to
any Direct Competitor of Konica Minolta.  In addition, if upon the expiration of
such one (1) year period there are at least [**REDACTED**] paid End Users, the
restrictions set forth in this Section 2.2 shall continue until the earlier of
(i) the date on which the number of paid End Users no longer exceeds
[**REDACTED**], (ii) the termination of this Agreement or (iii) the date on
which Konica Minolta provides notice to Vendor of its intention to terminate the
Agreement upon the expiration of the then-effective term in accordance with
Section 15.1.




3.             IMPLEMENTATION


3.1           Upon the execution of this Agreement, Konica Minolta shall pay to
Vendor the installation and setup fee of $[**REDACTED**] (the “Set-Up Fee”), as
set forth on the Software License and Services Fee Schedule.  Within thirty (30)
days after receipt of the Set-Up Fee, Vendor shall deliver to Konica Minolta the
Documentation and shall implement the Vendor Managed Solution described on
Schedule B attached hereto (the “Vendor Managed Solution” and also referred to
as “Phase 1”), whereupon Konica Minolta may begin to re-license the Software to
Customers in accordance with Section 4.  Notwithstanding the foregoing, in the
event that the implementation of the Vendor Managed Solution is delayed due to
the failure of Konica Minolta to supply all required hardware or otherwise due
to the actions or inactions of Konica Minolta or any third parties, the deadline
for the implementation of the Vendor Managed Solution shall be forty-five (45)
days after Vendor’s receipt of the Set-Up Fee.  The date on which the Vendor
Managed Solution is implemented is referred to herein as the “Implementation
Date.”  During the time period that the Vendor Managed Solution is in effect,
Konica Minolta shall pay Vendor the Management Fee set forth on the Software
License and Services Fee Schedule.


3.2           Within ninety (90) days of the Implementation Date, Vendor and KM
shall implement the KM Managed Solution described on Schedule B attached hereto
(the “KM Managed Solution” and AKA Phase 2).  Notwithstanding the foregoing, in
the event that the implementation of the KM Managed Solution is delayed due to
the actions or inactions of Konica Minolta or any third parties, the deadline
for the implementation of the KM Managed Solution shall be delayed by a
corresponding amount of time.


3.3           From time to time during the term of this Agreement, Vendor may
agree to provide to Konica Minolta or the Customers additional Upgrades or
Enhancements, additional applications or Software-related products, or
additional Services that are beyond the scope of this Agreement or the Services
Agreement (collectively, “Additional Products or Services”).  Such Additional
Products or Services, including but not limited to the establishment of Customer
On-Premise Solutions for certain Customers, will be subject to the terms and
provisions of separate Scope of Work agreements entered into between Konica
Minolta and Vendor.
 
 
7

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
4.             SOFTWARE LICENSE AGREEMENTS


Upon the Implementation Date, Konica Minolta and Konica Minolta’s Authorized
Dealers may re-license the Software to Customers pursuant to the terms of a
Software License Agreement, which will be in substantially the form attached
hereto as Attachment 2.  If Customer and Konica Minolta negotiate changes to the
form of Software License Agreement prior to entering into such changed form of
Software License Agreement, Konica Minolta shall submit such form to Vendor for
approval of the negotiated changes.


5.             SOFTWARE MAINTENANCE


5.1           Konica Minolta or Authorized Dealers shall provide Primary Support
to Customers who are licensed to use the Software under a Software License
Agreement pursuant to the terms of a Software Maintenance Agreement, the form of
which will be subject to the reasonable approval of Vendor.  Konica Minolta
shall establish the list prices for all Software Maintenance Fees and shall have
the right to set all prices charged to Customers.


5.2           So long as Konica Minolta has paid Vendor all Software Maintenance
Fees, Vendor agrees to provide Secondary Support to or for the benefit of any
Customer that licenses Software through Konica Minolta and that has purchased a
current Software Maintenance Agreement from Konica Minolta with respect to the
following versions of the Software:  (a) the current released version of the
Software licensed by such Customer, and (b) a new version of such Software at
any time after Vendor has delivered such new version to Konica Minolta as an
Upgrade or Enhancement under this Agreement.


6.             PURCHASE ORDERS, INVOICING AND PAYMENT.


6.1           Konica Minolta shall submit written purchase orders for Software
and Secondary Support to Vendor in accordance with the guidelines set forth in
Attachment 3.  All purchase orders submitted to Vendor by Konica Minolta shall
be subject solely to the terms of this Agreement, and any preprinted terms on
any purchase order form used for the convenience of Konica Minolta shall not
alter or amend the terms of this Agreement.


6.2           The Software shall be considered delivered at the time and place
of and upon receipt by Konica Minolta or, if earlier, upon the occurrence of
site activation by Vendor.  At that time and place, all risk of loss associated
with the copy of the Software shall pass from Vendor to Konica Minolta.


6.3           The Software License Fees due from Konica Minolta to Vendor for
each license of the Software to a Customer and the Software Maintenance Fees due
from Konica Minolta to Vendor for the Services provided by Vendor shall be as
set forth in the Software License and Services Fee Schedule.  Konica Minolta and
the Authorized Dealers shall be responsible for the billing and collection from
Customers of all such fees.
 
 
8

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
6.4           Konica Minolta shall provide Vendor with “read-only” access to a
report portal that is reasonably satisfactory to Vendor and allows Vendor to
verify the number of End Users in order to calculate all Software License Fees
and Software Maintenance Fees.  On the final business day of each month, after
receiving such access and any other necessary information, Vendor shall
calculate such fees and submit an invoice to Konica Minolta.  Konica Minolta
shall pay Vendor the invoiced amount in U.S. Dollars within thirty (30) days of
the invoice date.  Konica Minolta and any Authorized Dealers shall pay all sales
and use taxes levied on the Software and Services unless Konica Minolta and such
Authorized Dealers provide the Vendor with evidence of tax exemption.  Any
outstanding amounts not paid by Konica Minolta within thirty (30) days of the
invoice date and fifteen (15) days’ notice of default and opportunity to cure
shall accrue interest at the lesser of 12% per annum or the maximum rate
permitted by applicable law.


7.             USE OF TRADEMARKS


For the term of this Agreement, Vendor grants to Konica Minolta a non-exclusive
right and license to use Vendor’s trademarks (the “Trademarks”) in connection
with its re-license of the Software to the Customers as contemplated by this
Agreement. All use by Konica Minolta of the Trademarks shall inure to the
benefit of Vendor, and Konica Minolta shall not register or apply to register
any domain name, username, or trademark containing the Trademarks or any
confusingly similar word or mark.  Konica Minolta may not use the Trademarks in
connection with any goods other than those of Vendor.


8.             TITLE TO SOFTWARE


Except for the rights granted to Konica Minolta herein and any applications
created by Konica Minolta and integrated into the Konica Minolta “bizhub
MarketPlace” for connectivity to the Software, all rights, title and interest in
and to the Software (and any Upgrade or Enhancement or other modifications
thereof that are developed during the term of this Agreement), at all times,
shall remain the sole and exclusive property of Vendor.  No right to use, print,
copy, display or alter the Software, in whole or in part, is hereby granted,
except as expressly provided in this Agreement.  No ownership right is granted
to any intellectual property relating to the Software (or any Upgrade or
Enhancement or other modifications thereof that are developed during the term of
this Agreement), or any other intellectual property of Vendor, including but not
limited to, any patent, patent application, copyright or copyright
application.  No right is granted to Konica Minolta to use, distribute, rent,
lease, lend, supply or market the Software, except as expressly provided in this
Agreement.  Konica Minolta may not disassemble, decompile, extract any source
code from, or reverse engineer the Software.




9.             RESPONSIBILITIES OF KONICA MINOLTA


9.1           Konica Minolta agrees that it will professionally perform the
services for installation, training and the provision of Primary Support of the
Software.  Konica Minolta will perform any and all installation, upgrade,
technical services and Primary Support for the Software pursuant to installation
and support procedures and policies as developed by Vendor and modified from
time-to-time.  Konica Minolta shall require, prior to completion of installation
and training of the Software to any Customer, that such Customer executes or
affirmatively accepts electronically the Software License Agreement in
accordance with Section 4 of this Agreement.
 
 
9

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
9.2           Konica Minolta may request Vendor to directly perform installation
and training services for a Customer.  In no event shall Vendor be obligated to
do so.  In the event that Vendor elects to perform installation and training
services for the Customer, this shall not relieve Konica Minolta of any of its
obligations to provide Primary Support for the Customer.


9.3           If Konica Minolta performs the installation and training services
for the Customer, Konica Minolta shall invoice Customer for such
services.  Furthermore, all revenues and expenses associated with such services
shall be Konica Minolta’s.  However, if Konica Minolta elects to have Vendor
perform the installation and training pertaining to the Software for the
Customer, and Vendor elects to provide such services, then, in addition to the
fees set forth in the Software License and Services Fee Schedule, Vendor shall
be entitled to invoice and collect from Konica Minolta the fees Vendor
customarily charges for such services plus any travel expenses. All customer
and/or authorized dealer services must be provided through a mutually agreed to
and executed professional services statement of work.  Notwithstanding the
foregoing, until the date that is six (6) months after the Effective Date,
Vendor shall, at times acceptable to Vendor and at no additional charge, (i)
provide webinar training classes for the purpose of training Konica Minolta
employees with respect to the Software, and (ii) upon the request of Konica
Minolta, provide in-person training classes for the purpose of training Konica
Minolta employees with respect to the Software (provided, that Konica Minolta
shall reimburse Vendor for any travel expenses incurred by Vendor in connection
therewith to the extent such expenses do not exceed Konica Minolta’s travel and
expense policies, true and correct copies of which have been provided to
Vendor).


9.4           Konica Minolta represents and agrees that it will not make any
representations or create any warranties, expressed or implied, concerning the
Software. Konica Minolta will take all necessary steps to insure that its
employees, agents and others under its direction abide by the terms and
conditions of this provision, and this Agreement.  Konica Minolta may rely upon
those representations contained in the Documentation provided by Vendor for
Konica Minolta’s presentations.


9.5           Regardless of any disclosure made by Konica Minolta to Vendor of
an ultimate destination for the Software or Documentation, Konica Minolta agrees
not to export, either directly or indirectly, any Software or Documentation or
system incorporating such Software or Documentation without first obtaining a
license to export or re-export from the United States Government as may be
required, and to comply with the United States Government export regulations, as
applicable.  Konica Minolta agrees to comply fully with all relevant regulations
of the U.S. Department of Commerce and all U.S. export control laws, including
but not limited to, the U.S. Export Administration Regulations (EAR), to assure
that the Software and Documentation is not exported in violation of the laws of
United States of America.  Konica Minolta will not export or re-export the
Software or Documentation or system incorporating such Software or Documentation
to any prohibited person or entity in violation of any U.S. export laws.
 
 
10

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
9.6           Konica Minolta accepts the grant, in the limited scope provided
herein, and agrees to:  (a) include the Software and Services on Konica
Minolta’s base sales package for each multi-functional printer it or its
Authorized Dealers sells or leases during the term of this Agreement; (b) cause
its and its Authorized Dealers’ sales support personnel to communicate the
features, benefits, pricing, and availability of the Software and Services to
potential Customers in Konica Minolta’s ordinary course of business; (c) train
its and its Authorized Dealers’ sales support personnel on the use of the
Software; and (d) offer a free 30-day trial period for the Software and Services
for up to five (5) End Users per potential Customer.


9.7           Upon Vendor’s request and Konica Minolta’s consent (which may not
be unreasonably withheld), Konica Minolta shall provide Vendor with temporary
access to the Software, the Software Customer database, the Software system
servers, and any other necessary Software system information in order to permit
Vendor to perform any requested or scheduled maintenance.


10.           VENDOR’S OBLIGATIONS


10.1           Vendor shall, under the terms of this Agreement and related
Schedules, (a) provide Konica Minolta with copies of its promotional materials
and, at its discretion, conduct other marketing activities reasonably requested
by Konica Minolta to help promote the sale of the Software; (b) advise Konica
Minolta of the anticipated delivery date of Upgrades or Enhancements to the
Software or new modules or functionality; (c) keep Konica Minolta updated on any
new sales aids or promotional pieces; (d) offer Konica Minolta, via an online
service, the Education and Training Courses; and (e) provide Sales Support in
contacting a prospective Customer in regard to the features or configuration of
the Software or any other general consulting which is required to obtain
business.  Vendor shall keep Konica Minolta apprised of new versions of the
Software that Vendor may be developing and planning to introduce.


10.2           Vendor shall provide to Konica Minolta the support and
maintenance services set forth in the Services Agreement, subject to the terms
and conditions thereof.


10.3           Vendor shall comply with all applicable laws, ordinances, rules
and regulations that apply to any aspect of Vendor’s execution, performance,
non-performance and/or enforcement of this Agreement, as well as the licensing,
use and/or operations of the Software and the provision of services required
hereunder.  Vendor shall also obtain any and all permits, licenses,
authorizations and/or certificates that may be required in any jurisdiction, or
by regulatory or administrative agency, in order for Vendor to satisfy its
obligations hereunder.


10.4           In the event that the Software violates any third party's
intellectual property rights or Vendor believes it may violate a third party’s
intellectual property rights, Vendor will do one of the following: (1) modify
the Software so it no longer violates the third party’s intellectual property;
(2) replace the Software with a non-infringing Software that performs in the
same or substantially the same manner as the original Software; (3) procure for
Konica Minolta the rights to continue using the product without any violation or
infringement; or (4) refund a portion of the contract price which represents the
portion unused by Konica Minolta and affected by the infringement or alleged
infringement.
 
 
11

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
11.           VENDOR’S OPTION TO MODIFY OR DISCONTINUE SOFTWARE


Vendor has the right, at any time, to make such modifications to the Software as
it sees fit for the operation, performance, or functionality of the Software.
The Vendor agrees to notify Konica Minolta of any changes herein within 90 days
of any such modifications. Vendor agrees that any such modifications will meet
Konica Minolta’s compliance requirements on connected devices sold by Konica
Minolta and any and all integrations currently supported by Konica Minolta and
the Vendor by existing customers.


12.           LIMITED WARRANTIES; DISCLAIMERS


12.1
By Vendor.



 
a)
Vendor warrants to Konica Minolta that Vendor has the necessary rights and
authority to enter into and perform this Agreement and that it has the necessary
ownership and intellectual property rights to the Software to grant the licenses
herein.



 
b)
With respect to the Software licensed to each Customer, Vendor warrants to
Konica Minolta that the Software will operate substantially in accordance with
the specifications set forth on Schedule D attached hereto.  The terms of this
warranty shall not apply to Software that has been: (1) modified by customer,
Konica Minolta, or a third party not authorized and agreed to in writing by the
Vendor; or (2) used in combination with equipment or software that is not
consistent with the specifications set forth on Schedule D.



 
c)
With respect to any services provided by Vendor under this Agreement to Konica
Minolta or Customers, Vendor warrants to Konica Minolta that such services shall
be performed in a good and workmanlike manner, as well as substantially
according to industry standards.



12.2
By Konica Minolta.



 
a)
Konica Minolta warrants to Vendor that Konica Minolta has the necessary rights
and authority to enter into and perform this Agreement.



 
b)
With respect to any Services provided by Konica Minolta in connection with this
Agreement to Customers, Konica Minolta warrants to Vendor that such Services
shall be performed in a good and workmanlike manner, as well as substantially
according to industry standards.



13.           INDEMNIFICATION


13.1           Indemnity by Vendor.  Vendor agrees to indemnify, defend and hold
Konica Minolta and its officers, directors, employees, affiliates, agents and
contractors (collectively, “Agents”) free and harmless from any loss, cost,
claims, suits, actions, liability or damages (collectively, “Losses”), including
reasonable attorney’s fees, incurred by Konica Minolta or its Agents as a result
of any breach of Vendor’s representations, warranties or obligations hereunder
or as a result of any claims that the Software infringes upon the intellectual
property rights of another party, except to the extent such Losses are caused by
any act or omission of Konica Minolta or its Agents.
 
 
12

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]


13.2           Indemnity by Konica Minolta.  Konica Minolta agrees to indemnify,
defend and hold Vendor and its Agents free and harmless from any Losses,
including reasonable attorney’s fees, incurred by Vendor or its Agents as a
result of the re-sale or license of the Software (including any claim that the
re-sale or license of the Software by Konica Minolta infringes upon the
intellectual property rights of another party) or provision of the Services, or
as a result of any breach of Konica Minolta’s representations, warranties or
obligations hereunder, except to the extent such Losses are caused by any act or
omission of Vendor or its Agents.
 
13.3           Prerequisites for Indemnification.  The foregoing indemnities are
conditioned on prompt written notice of any claim, action, or demand for which
indemnity is claimed, complete control of the defense and settlement of such
claim by the indemnifying party, and cooperation of the indemnified party in
such defense.


14.           LIMITATIONS OF LIABILITY


14.1           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE
PARTIES’ MAXIMUM AGGREGATE LIABILITY UNDER ANY LEGAL THEORY (INCLUDING ITS OWN
NEGLIGENCE) FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT,
THE SERVICES AGREEMENT, AND THE LICENSE, PURCHASE, USE OF AND/OR INABILITY TO
USE THE SOFTWARE AND SERVICES WILL NOT IN ANY EVENT EXCEED THE LESSER OF (a) THE
ACTUAL DAMAGES SUFFERED BY THE AGGRIEVED PARTY OR (b) AN AMOUNT EQUAL TO THE
SOFTWARE LICENSE FEES AND SOFTWARE MAINTENANCE FEES PAID BY KONICA MINOLTA TO
VENDOR WITH RESPECT TO THE ANNUAL PERIOD DURING WHICH THE APPLICABLE CLAIM FOR
DAMAGES FIRST ACCRUED.


14.2           THE PARTIES ACKNOWLEDGE THAT, EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT OR THE SERVICES AGREEMENT, NEITHER PARTY HAS MADE ANY
REPRESENTATION OR WARRANTY TO THE OTHER PARTY REGARDING THE SOFTWARE OR
SERVICES.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH PARTY
DISCLAIMS ANY IMPLIED WARRANTY, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTY WITH RESPECT TO MERCHANTABILITY OF THE SOFTWARE OR SERVICES OR FITNESS
OF THE SOFTWARE OR SERVICES FOR A PARTICULAR PURPOSE.


14.3           IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL OR PUNITIVE LOSSES OR DAMAGES ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT, THE LICENSE, TRANSFER OR USE OF THE
SOFTWARE OR THE PERFORMANCE OR NON-PERFORMANCE OF SERVICES, EVEN IF KONICA
MINOLTA, VENDOR OR SUCH SUPPLIERS HAVE BEEN ADVISED OF THE POSSIBILITIES OF SUCH
LOSSES OR DAMAGES.
 
 
13

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
15.           TERM AND TERMINATION


15.1           This Agreement shall take effect on the Effective Date. Unless
this Agreement is terminated earlier in accordance with the relevant provisions
of this Agreement, the term of this Agreement shall be for three (3) years and
shall be automatically renewed for an additional three (3) year term unless
either party, in its sole discretion, gives notice of termination no less than
one hundred and eighty (180) days prior to the expiration of the current term.


15.2           In the event of a filing by or against Konica Minolta or Vendor
of a petition for relief under the United States Bankruptcy Code or any similar
petition under the insolvency laws of any jurisdiction, where such filing is not
dismissed within thirty (30) days after the date of the filing, then the party
not subject to the petition may immediately terminate this Agreement upon
written notice to the other party.


15.3           Either party may terminate this Agreement as a result of a
material breach of this Agreement by the other party that is not cured within
sixty (60) days after written notice of such breach.  Either party may also
terminate this Agreement immediately upon notice to the other party if either
party is acquired by, merged into, or consolidated with another corporation or
organization or sells, transfers, or leases all or a substantial portion of its
assets or stock (including any software) to another corporation or other
organization which is a Direct Competitor.
 
15.4           In the event of termination of this Agreement, Konica Minolta
shall immediately: (a) cease any public statement or representation that it is
an authorized reseller or that it is in any way involved with Vendor; and (b)
cease any use of the Trademarks, except as may otherwise be authorized in
writing by Vendor.  Provided that (i) the applicable Software Maintenance Fees
and Software License Fees are being paid in accordance with the procedures set
forth in Section 6 and/or the Services Agreement, (ii) the total number of End
Users is at least 10,000 and (iii) such End Users continue to upgrade to the
most recent version of the Software (if so requested by Vendor), Vendor shall
continue to support the Software and provide the Services to Customers for
period of up to five (5) years after the date of termination or until the
expiration or termination of all agreements between Customers and Konica Minolta
active at the time of termination of the Reseller Agreement, whichever is
longer.


15.5           In the event of termination of this Agreement, Konica Minolta
shall pay any and all sums (except for sums that are reasonably disputed by
Konica Minolta) then owing to Vendor hereunder within thirty (30) business days
from the effective date of termination.


15.6           Within thirty (30) business days after the termination of this
Agreement, Vendor shall provide for the return or transfer to Konica Minolta of
all Customer data and information stored by Vendor.  Konica Minolta agrees to
pay Vendor’s regular hourly rate of $100 per hour for Vendor’s performance of
such transfer services.  Notwithstanding the foregoing, Vendor may retain any
Customer data and information required in order to continue to support the
Software and provide the Services to Customers pursuant to Section 15.4.
 
 
14

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
15.7           Except as necessary to effectuate the continuing provision of the
Software and Services as set forth in Section 15.4, within thirty (30) business
days after the termination of this Agreement, Konica Minolta will promptly
return or destroy all copies of the Software, including but not limited to
listings, compilations, partial copies or Upgrades or Enhancements.  Any such
copies are and shall remain the property of Vendor, and Konica Minolta’s
obligations with respect thereto (including, but not limited to, the
confidentiality obligations set forth in Section 16.2) shall survive this
Agreement until such time as all such copies have been returned to Vendor or
destroyed.


15.8           Sections 8, 12, 13, 14, 15 and 16 of this Agreement shall, except
as otherwise provided, survive the termination of this Agreement.


16.           GENERAL PROVISIONS


16.1           Within five (5) business days of the Effective Date, the parties
shall issue a mutually agreed-upon joint press release regarding the execution
of this Agreement and the Services Agreement and the business relationship
entered into in connection therewith. The Parties hereby grant each other a
world-wide, royalty-free, non-exclusive, non-sublicensable and non-transferable
license to use their respective logos, trademarks, service marks, and/or word
marks in advertising, marketing and promotional materials, including but not
limited to their respective websites.


16.2           No Employment Relationship.  It is expressly understood and
agreed that this Agreement does not establish a franchise relationship,
partnership, principal-agent relationship or joint venture between Konica
Minolta and Vendor. The parties are solely responsible for their respective
employees, including terms of employment, wages, hours, required insurance, and
daily direction and control.


16.3           Confidential Information.  Each party acknowledges that it may
receive Confidential Information from the other party.  The receiving party
agrees that all Confidential Information of the disclosing party shall be held
in strict confidence and shall not be disclosed or used (a) except as required
in order for the receiving party to fulfill its duties and obligations under
this Agreement; or (b) without the express prior written consent of the
disclosing party. Each party’s obligations with respect to the other party’s
Confidential Information shall continue throughout the term of this Agreement
and for a period of three (3) years thereafter. The term “Confidential
Information” shall mean any and all information which is marked as confidential
or proprietary by the disclosing party at the time of disclosure, or which if
not marked nevertheless would customarily be understood to be confidential or
proprietary to the disclosing party under the circumstances, including but not
limited to any information regarding the Software (including any Upgrades or
Enhancements thereof), technical information, marketing information, business
affairs information, price lists, customer lists, forecasts, future product
plans and strategies of the disclosing party.  “Confidential Information” shall
not include information that is (a) already lawfully in the possession of the
receiving party, as evidenced by the receiving party’s files and records
immediately prior to the time of disclosure; (b) disclosed in published
materials; (c) generally known to the public other than as a result of any
breach of this Agreement by the receiving party; or (d) lawfully obtained from
any third party that is not under any obligation to the disclosing party to keep
such information confidential.
 
 
15

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]

 
16.4            No Waiver.  The failure of either party to exercise any right,
or the waiver by either party of any breach, shall not prevent a subsequent
exercise of such right or be deemed a waiver of any subsequent breach of the
same or any other term of the Agreement.


16.5           Notice.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or:  (a) personal delivery to the party
to be notified, (b) when sent, if sent by facsimile during normal business hours
of the recipient, and if not sent during normal business hours, then on the
recipient’s next business day, (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt.  All such notices and communications will be sent to
the following addresses unless an alternative address is provided by either
party in writing:


If to Vendor:


Officeware Corporation
Attention:  Timothy Rice
3301 Airport Freeway, Suite 200
Bedford, Texas 76021
Facsimile:  ________________


With a copy (which shall not constitute notice) to:


Robert S. Hart
5424 Deloache Avenue
Dallas, Texas 75220
Facsimile:  214-696-3380


If to Konica Minolta:


Konica Minolta Business Solutions U.S.A., Inc.
Attention:  _______________
100 Williams Drive
Ramsey, New Jersey 07446
Facsimile:  ________________
 


16.6           Force Majeure.  Neither party shall be deemed in default of this
Agreement to the extent that performance of their obligations or attempts to
cure any breach are delayed or prevented by reason of any act of God, fire,
natural disaster, accident, act of government, shortages of materials or
supplies, or any other causes beyond the control of such party provided that
such party gives the other party written notice thereof properly and, in any
event, within fifteen (15) days of discovery thereof and uses its best efforts
to cure the delay.  In the event of such force majeure, the time of performance
or cure shall be extended for a period equal to the duration of the force
majeure, but in no event shall exceed three (3) months.
 
 
16

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]

16.7           Assignment.  Neither party may assign this Agreement, nor may
either party delegate any duty or obligation hereunder, without the prior
written consent of the other party, which consent shall not be unreasonably
withheld; provided, however, that such consent shall not be required for any
assignment occurring in connection with a change of control of either
party.  Subject to the foregoing, this Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective heirs,
legal representatives, successors and permitted assigns.
 
16.8           Injunctive Relief.  The parties to this Agreement recognize that
a remedy at law for a breach of the provisions of this Agreement relating to
Confidential Information or use of trademark, copyright and other intellectual
property rights will not be adequate for either party’s protection and,
accordingly, both parties shall have the right to obtain, in addition to any
other relief and remedies available to them, injunctive relief to enforce the
provisions of this Agreement.


16.9           Severability.  In the event that a court of competent
jurisdiction determines that any portion of the Agreement is unenforceable,
void, invalid or inoperative, the remaining provisions of this Agreement shall
not be affected and shall continue in effect as though such invalid provisions
were deleted.


16.10           Attorneys’ Fees.  In the event a non-defaulting party requires
the services of an attorney to enforce any provision of this Agreement, such
non-defaulting party shall be entitled to recover its reasonable attorney’s
fees, together with expenses and costs incurred in connection with enforcement.


16.11           Arbitration; Governing Law; Venue.  ALL MATTERS RELATING TO
ARBITRATION WILL BE GOVERNED BY THE FEDERAL ARBITRATION ACT (9 U.S.C. §§ ET
SEQ.).  EXCEPT TO THE EXTENT PROVIDED BY THE FEDERAL ARBITRATION ACT, THE UNITED
STATES TRADEMARK ACT OF 1946 (LANHAM ACT, 15 U.S.C. §1051 ET SEQ.), OR OTHER
APPLICABLE FEDERAL LAW, THE TERMS OF THIS AGREEMENT SHALL BE INTERPRETED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO
ITS CONFLICTS OF LAWS PROVISIONS.  FOR ACTIONS THAT ARE NOT SUBJECT TO MANDATORY
ARBITRATION UNDER THIS SECTION, THE PARTIES HERETO SUBMIT AND IRREVOCABLY
CONSENT TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN
DALLAS, TEXAS, AND AGREE NOT TO RAISE AND IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION BASED UPON FORUM NON CONVENIENS OR ANY
OTHER OBJECTION SUCH PARTY MAY NOW HAVE OR HEREAFTER HAVE TO SUCH JURISDICTION
OR VENUE.  FURTHER, NOTHING HEREIN CONTAINED SHALL BAR A PARTY’S RIGHT TO OBTAIN
INJUNCTIVE RELIEF AGAINST THREATENED CONDUCT THAT WILL CAUSE IRREPARABLE HARM,
UNDER THE USUAL EQUITY RULES INCLUDING THE
 
 
17

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
APPLICABLE RULES FOR OBTAINING SPECIFIC PERFORMANCE, RESTRAINING ORDERS AND
PRELIMINARY INJUNCTIONS.  EXCEPT TO THE EXTENT A PARTY SEEKS INJUNCTIVE OR OTHER
EQUITABLE RELIEF TO ENFORCE PROVISIONS OF THIS AGREEMENT, ANY CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT (A “DISPUTE”) SHALL BE
RESOLVED BY ARBITRATION ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION IN
ACCORDANCE WITH ITS COMMERCIAL ARBITRATION RULES (THE “RULES”).  THE ARBITRATION
SHALL BE COMMENCED BY WRITTEN REQUEST OF ANY PARTY, MADE IN ACCORDANCE WITH THE
NOTICE PROVISIONS OF THIS AGREEMENT, AND SHALL BE CONDUCTED BY A SINGLE
ARBITRATOR APPOINTED IN ACCORDANCE WITH THE RULES IN THE ENGLISH LANGUAGE IN
DALLAS, TEXAS, IN ACCORDANCE WITH THE FEDERAL ARBITRATION ACT.  THE AWARD OF THE
ARBITRATOR MAY BE ENTERED IN ANY COURT OF COMPETENT JURISDICTION.  THE PARTIES
AGREE THAT IT IS ESSENTIAL THAT ANY DISPUTE BE RESOLVED AS RAPIDLY AS
POSSIBLE.  TO THAT END, THE ARBITRATOR, BY ACCEPTING APPOINTMENT, UNDERTAKES TO
EXERT HIS OR HER BEST EFFORTS TO CONDUCT THE PROCESS SO AS TO ISSUE AN AWARD
WITHIN THREE MONTHS OF THE APPOINTMENT OF THE ARBITRATOR, BUT FAILURE TO MEET
THAT TIMETABLE SHALL NOT AFFECT THE VALIDITY OF THE AWARD.  UNLESS THE PARTIES
AGREE OTHERWISE AT THE TIME OF THE PROCEDURAL CONFERENCE WITH THE ARBITRATOR,
THE ARBITRATION SHALL BE CONDUCTED ON THE FOLLOWING SCHEDULE: (A) THE ARBITRATOR
SHALL CONVENE A PROCEDURAL CONFERENCE WITHIN ONE WEEK OF HIS OR HER APPOINTMENT,
AT WHICH ALL DATES FOR THE ARBITRATION WILL BE ESTABLISHED, (B) THE PARTIES
EXPECT THAT ANY ARBITRATION UNDER THIS AGREEMENT CAN BE CONDUCTED WITHOUT
DISCOVERY; AT MOST, THE ARBITRATOR MAY PERMIT, FOR GOOD CAUSE SHOWN, VERY NARROW
AND TARGETED REQUESTS FOR DOCUMENTS IN NO EVENT TO EXCEED THE DISCOVERY
LIMITATIONS UNDER THE IBA RULES ON THE TAKING OF EVIDENCE IN INTERNATIONAL
COMMERCIAL ARBITRATION, TO BE ADDRESSED BY ONE PARTY TO THE OTHER, ON A SCHEDULE
TO BE SET BY THE ARBITRATOR, (C) AT THE PROCEDURAL CONFERENCE, THE ARBITRATOR
SHALL FIX A DATE FOR SIMULTANEOUS SUBMISSIONS BY THE PARTIES NOT LATER THAN 30
DAYS AFTER THE DATE OF THE PROCEDURAL CONFERENCE; SUCH SUBMISSIONS SHALL SET
FORTH THE CASE OF EACH PARTY IN THE FORM OF WRITTEN WITNESS STATEMENTS,
DOCUMENTARY EVIDENCE, AND A BRIEF, (D) THE ARBITRATOR SHALL FIX A DATE FOR REPLY
SUBMISSIONS BY EACH PARTY NOT LATER THAN TEN DAYS FOLLOWING THE PRINCIPAL
SUBMISSIONS OF EACH PARTY, (E) THE ARBITRATOR SHALL SET A DATE FOR A HEARING OF
ONE TO THREE DAYS TO PERMIT THE PARTIES TO CROSS EXAMINE WITNESSES WHOSE
TESTIMONY IS PROFFERED BY ANOTHER PARTY AND TO HEAR ARGUMENT AND (F) THE
ARBITRATOR SHALL ISSUE HIS OR HER AWARD WITHIN 30 DAYS OF THE HEARING.  IN ANY
EVENT, THE ARBITRATOR (1) SHALL PERMIT EACH SIDE NO MORE THAN TWO DEPOSITIONS
(INCLUDING ANY DEPOSITIONS OF EXPERTS), WHICH DEPOSITIONS MAY NOT EXCEED FOUR
HOURS EACH, ONE SET OF TEN INTERROGATORIES (INCLUSIVE OF SUB-PARTS) AND ONE SET
OF FIVE DOCUMENT REQUESTS (INCLUSIVE OF SUB-PARTS), (2) SHALL NOT PERMIT
 
 
18

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
ANY REQUESTS FOR ADMISSIONS, AND (3) SHALL LIMIT ANY HEARING TO, AT MOST, THREE
DAYS.  WITHOUT LIMITATION OF THE FOREGOING, IN THE INTEREST OF TIME, THE
ARBITRATION MAY DISPENSE WITH ANY FORMAL RULES OF EVIDENCE AND ALLOW HEARSAY
TESTIMONY SO AS TO LIMIT THE NUMBER OF WITNESSES REQUIRED AND ACCEPT EVIDENCE OF
ASSET VALUES WITHOUT FORMAL APPRAISALS AND UPON SUCH INFORMATION PROVIDED BY THE
PARTIES OR OTHER PERSONS.  THE ARBITRATOR SHALL HAVE THE POWER IN THE AWARD TO
ORDER EQUITABLE RELIEF, INCLUDING SPECIFIC PERFORMANCE. THE PARTIES AGREE THAT
THE EXISTENCE OF ANY DISPUTE, ANY PROCEEDINGS TO RESOLVE SUCH DISPUTE, AND ALL
SUBMISSIONS RECEIVED BY ANY PARTY FROM ANY OTHER PARTY IN CONNECTION WITH EITHER
SHALL BE TREATED AS CONFIDENTIAL, AND SHALL NOT BE DISCLOSED TO ANY THIRD PARTY
EXCEPT AS REQUIRED BY LAW, COMPELLED BY LEGAL PROCESS OR REQUIRED TO ENFORCE ANY
AWARD OF THE ARBITRATOR.


16.12           Waiver of Jury Trial.  EACH PARTY HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF.  THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT.  EACH PARTY HERETO HEREBY
FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.


16.13           Entire Agreement.  This Agreement, including all Attachments and
Schedules, constitutes the entire Agreement and understanding of the parties and
supersedes all prior and contemporaneous Agreements, understandings,
negotiations and proposals, oral or written.  Section headings are provided for
convenience purposes only and do not provide any modifications or substantive
meaning to the terms and conditions of this Agreement. This Agreement may be
amended or modified only by a subsequent Agreement in writing signed by each of
the parties and may not be modified by course of conduct.


[Signature page follows.]
 
 
19

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 
KONICA MINOLTA
 
OFFICEWARE CORPORATION
BUSINESS SOLUTIONS U.S.A., INC.
               
By:
/s/ Sam Errigo
 
By:
/s/ Timothy M. Rice
         
Name: 
Sam Errigo
 
Name: 
Timothy M. Rice
         
Title:
Senior Vice President
 
Title:
President/CEO

 

 
 
 
 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]


Attachment 1


Technical Support Requirements


Konica Minolta must provide the following minimum technical support to
Customers:


1)           Telephone support available Monday through Friday from 8:00 a.m. -
8:00 p.m. EST  (Konica Minolta’s time zone) for purposes of answering questions
regarding (a) the use of features, functionality, capabilities, and general
usability of the Software, (b) Errors, messages, and notifications from the
Software, and (c) Software or hardware settings, troubleshooting, and advanced
use of the Software;
2)           Returning Customer support calls on the same day received;
3)           Maintaining a detailed call reporting and resolution log;
4)           Providing on-site support as required;
5)           Maintaining positive Customer relations; and
6)           Providing such other support as required in the applicable Software
Maintenance Agreement.
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]


Attachment 2


Software License Agreement


[See attached.]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
End-User License Agreement


This End-User License Agreement (this “Agreement”) is entered into by and
between you, the end user of the Software and Services (each as defined below)
(“you”), and Konica Minolta Business Solutions U.S.A. (“Konica Minolta”), for
the express benefit of the parties hereto and Officeware Corporation
(“Officeware”).  Before using the Software, you should carefully read this
Agreement.  By using the Software and Services, you are affirmatively indicating
that you accept the terms and conditions of this Agreement.


In consideration of the mutual obligations herein made, and for other good and
valuable consideration, the parties hereto agree as follows:


1. Grant of License; Non-Transferable Membership.  Subject to the terms of this
Agreement, Konica Minolta grants you a limited, non-exclusive and
non-transferable license to use the FilesAnywhere products and software
(collectively, the “Software”) made available to you by Konica Minolta.  All
rights related to the Software not expressly granted to you are retained. You
shall use the Software only as specifically permitted by this license and in
accordance with the requirements of applicable federal, state and local
law.  You shall not modify, enhance or otherwise alter the Software without
Konica Minolta’s express prior written consent and under Konica Minolta’s direct
supervision.  You further agree not to alter, obscure or remove any copyright
notices and other proprietary notices, regardless of form, contained in or
affixed to the Software.  You must have a valid, registered user account to
access the Software. The Software may only be accessed and used by those
authorized individuals who are registered with Konica Minolta. Your password may
be maintained by you as often as you like, however this password is
non-transferable and your account may not be shared for other individuals to
use. Upon termination of your membership subscription by non-payment,
cancellation or suspension of service, this Agreement will automatically
terminate and the license to use the Software under this Agreement shall be
permanently revoked. YOU AGREE THAT YOUR ACCOUNT PASSWORD MUST BE KEPT PRIVATE
AND MAY NOT BE USED BY ANY OTHER INDIVIDUAL OR AUTOMATED PROCESS TO ACCESS YOUR
ACCOUNT UNLESS THEY ALSO HAVE AN ASSIGNED USER LICENSE OR "SUBACCOUNT" USER
LICENSE.  This includes access via Web, FTP, Secure FTP or WebDAV
protocols.  You hereby grant Konica Minolta and Officeware a world-wide,
royalty-free, non-exclusive, non-sublicensable and non-transferable license to
use your logos, trademarks, service marks, and/or word marks in such parties’
advertising, marketing and promotional materials, including but not limited to
such parties’ website.


2. Scope of Services. The services provided by Konica Minolta (the “Services”)
include all online virtual data room, offline services and any related support
services that Konica Minolta makes available to you in accordance with the
license. Konica Minolta shall host your documents and files made available to
Konica Minolta or its platform (the “Materials”) in a secure site and in
accordance with a customary service level. Konica Minolta shall keep all
Materials supplied by the customer confidential, secure, and in accordance with
those standards required by under ISO 27002 (Security) and SSAE16 SOC3; and
ensure that all Konica Minolta personnel having access to Materials are required
to maintain the confidentiality and security of those Materials. In the event
that you require any additional services not provided for herein, Konica Minolta
may provide such additional services upon mutual written agreement with you. All
such additional services that Konica Minolta agrees to provide will be subject
to this Agreement and any order or work statement applicable thereto.


3. No Liability for Data Stored. Konica Minolta and Officeware assume no
liability for the content of any of the data which is stored through your use of
the Software and the Services, be it obscene, offensive, illegal, or if it is an
infringement of property rights of anyone. Individual users are solely
responsible for the file content they upload and store.  You warrant and
represent that you own or otherwise control all of the intellectual property
rights necessary for the data you store using the Software and Services.


4. Individual Account Security, Privacy, and Personal Use. You agree that you
are the only person responsible for the security and confidentiality of your
passwords or other identifiers required to be used in order to access the site
and Konica Minolta is not responsible for such security or
confidentiality.  Furthermore, you are entirely responsible for any and all
activities that occur under your account.  You agree to notify Konica Minolta
immediately of any unauthorized use of your account or any other breach of
security.  Konica Minolta and Officeware will not be liable for any loss that
you may incur as a result of someone else using your password or account, either
with or without your knowledge.  However, you could be held liable for losses
incurred by Konica Minolta, Officeware or another party due to someone else
using your account or password.  You may not use anyone else’s account at any
time without the permission of the account holder.


5. Term. This Agreement shall commence as of the Effective Date and continue in
effect thereafter until superseded or otherwise terminated in accordance with
this Agreement (the “Term”).  Each of the Services ordered shall be provided for
the term specified by you in your initial order (the “Initial Term”).  After the
expiration of the Initial Term, this Agreement will be extended and
automatically renew for the same amount of time as the Initial Term until either
party terminates this Agreement in accordance with the provisions set forth in
this Agreement.  Each extension and automatic renewal shall be deemed a “Renewal
Term.”  This Agreement may not be terminated by you during the Initial Term or
during a Renewal Term unless such termination is to be effective on the last day
of such Initial Term or Renewal Term, as the case may be, such that no extension
or automatic renewal will take place.  You acknowledge and agree that your
commitment to each Initial Term and Renewal Term is an important factor in
Konica Minolta’s decision to agree to the pricing in this Agreement.  However,
you may terminate the Agreement prior to the end of the applicable Initial Term
or Renewal Term if you (i) notify Konica Minolta at least thirty (30) days
before the effective date of such termination and (ii) pay Konica Minolta all
amounts already invoiced plus all amounts due under this Agreement through the
end of the current Initial Term or Renewal Term, as the case may be, such that
100% of all remaining amounts due for the remainder of such Initial Term or
Renewal Term are paid (the “Early Cancellation Fee”).  In the event of your
breach of this Agreement, Konica Minolta may at any time immediately terminate
this Agreement by providing notice to you of such termination.  If Konica
Minolta terminates this Agreement for your breach, you shall pay the Early
Cancellation Fee in addition to, and not instead of, any other remedies provided
elsewhere in this Agreement, or by law, including without limitation Konica
Minolta’s right to seek injunctive relief and to sue for damages.  Upon
termination of this Agreement, (a) you agree to immediately cease using the
Software and Services and (b) Konica Minolta shall provide you with the
information, assistance, and cooperation, as may be reasonably required, to
assure an orderly return or transfer of your Materials to you or your designee.
 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
6. Disclaimer of Warranties.  KONICA MINOLTA AND OFFICEWARE ARE NOT RESPONSIBLE
FOR ANY LOSS OF DATA DUE TO TRANSMISSION ERROR, CLIENT SOFTWARE ERROR, SERVER
SOFTWARE ERROR, USER ERROR, OR ANY OTHER CAUSE.  DUE TO THE NATURE OF THE
INTERNET AND THE ONLINE BACKUP SERVICE, IT IS STRONGLY RECOMMENDED THAT YOU
PERFORM ROUTINE TESTS OF THE FILE RESTORE FEATURES AND FAMILIARIZE YOURSELF WITH
THE COMPLETE OPERATION OF THE BACKUP SOFTWARE BEFORE AN EMERGENCY SITUATION
ARISES. YOU AGREE THAT NO WARRANTY IS MADE WITH RESPECT TO THE SOFTWARE AND
SERVICES AND SUCH SOFTWARE AND SERVICES ARE "AS IS" AND "AS AVAILABLE" ONLY. The
FilesAnywhere system is not intended to be the sole backup location for any
data; users are responsible for backing up their own data files to a location
other than FilesAnywhere. You assume all risks associated with accepting a
service of this kind. TO THE EXTENT PERMITTED BY APPLICABLE LAW, KONICA MINOLTA
AND OFFICEWARE EXPRESSLY DISCLAIM EVERY TYPE OF WARRANTY WHETHER EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT. Konica Minolta and
Officeware make no warranty that the Software and Services will meet your
requirements or will be uninterrupted, timely, secure or error-free.  Konica
Minolta and Officeware shall have no responsibility for damage done to your
property as a result of your unauthorized use, misuse, unauthorized
modifications, neglect, or by accident, fire, power surge or failure, other
hazard, or force majeure, of the Software or the FilesAnywhere system. In
addition, Konica Minolta and Officeware do not make any warranty for any goods
which are purchased through FilesAnywhere.


7. Confidentiality. Konica Minolta shall keep all your confidential and
proprietary information, including the Materials (“Confidential Information”),
in strict confidence and shall exercise at least the same degree of care with
respect to your Confidential Information that Konica Minolta exercises to
protect its own confidential or proprietary information; and, at a minimum,
Konica Minolta shall adopt, maintain, and follow security practices and
procedures that are sufficient to safeguard your Confidential Information from
any (i) unauthorized disclosure, access, use or modification; (ii)
misappropriation, theft, destruction, or loss; or (iii) inability to account for
such Confidential Information.  Without limiting the generality of the
foregoing, Konica Minolta shall only use or reproduce your Confidential
Information to the extent necessary to enable Konica Minolta to fulfill its
obligations under this Agreement.  In addition, Konica Minolta will only
disclose your Confidential Information to its personnel who have a “need to
know” such Confidential Information (and only to the extent necessary) in order
to fulfill the purposes contemplated by the Agreement.  Konica Minolta shall
ensure that each of its personnel who will be providing Services for you shall
be bound to uphold the obligations of confidentiality set forth herein. Konica
Minolta shall notify you promptly of any confidentiality breach that it becomes
aware of, and shall promptly take all necessary and advisable corrective
actions, and shall cooperate fully with you in all reasonable and lawful efforts
to prevent, mitigate, or rectify such breach.  You acknowledge that the Software
and Services embody trade secrets of Konica Minolta and Officeware, and you
agree that you (and, if applicable, your directors, officers, employees, agents,
and contractors) will not disclose any such trade secrets to any other party
without the prior written consent of Konica Minolta or Officeware, as
applicable.


8. Limitation of Liability. To the extent permitted by applicable law, you also
agree that Konica Minolta and Officeware will not be liable for any special,
direct, consequential, indirect, punitive, or incidental damages which result
from use, cost, errors, security breaches, or anything else related to the use
of the Software or Services.  These excluded damages include, but are not
limited to, loss of data, loss of goodwill, loss of profits, loss of savings,
loss of use, interruption of business, or other economic loss.  Konica Minolta’s
and Officeware’s aggregate liability and your exclusive remedy under this
agreement, for any claim, whether in contract (including breach of warranty) or
tort (including negligence) shall be limited to 100% of the amount paid by you
under this Agreement.  The existence of more than one claim will not enlarge or
extend these limits.


9. US Laws. When using the Software, you agree to follow U.S. laws regarding
transmitting data and not to make illegal use of the Software or use it for
purposes which are illegal. The Software and Services, including technical data
and data you store, are subject to U.S. export control laws, including the
International Emergency Economic Powers Act and the U.S. Export Administration
Act and their associated regulations, and may be subject to export or import
regulations in other countries.  You acknowledge and agree to comply strictly
with all such regulations and acknowledge that you have the responsibility to
obtain licenses to export, re-export, or import such data.  Further, you agree
not to use the FilesAnywhere system for transmitting vulgar, obscene, harmful,
libelous, abusive, or unlawful material. You agree not to attempt to gain access
to other computer systems. You agree not to interfere with any other end user’s
use and enjoyment of the Software and Services. You agree to not transmit
anything over the FilesAnywhere system which could cause civil liability against
anyone or break applicable international regulations, international laws,
national laws, national regulations, state laws, state regulations, or local
laws, or local regulations.


10.  Use of Service.  In connection with any file uploads, shared folders,
published MediaLinks™, emailed file attachments, or FileShare™ links, you
further agree that you will not: (i) submit material to the service or
distribute material from the service, whether it by via uploading, GroupShare™
folders, email file attachments, FileShare links, MediaLinks, or any other
feature provided by the service, that is copyrighted, protected by trade secret
or otherwise subject to third party proprietary rights, including privacy and
publicity rights, unless you are the owner of such rights or have permission
from their rightful owner to post the material and to grant to Konica Minolta
all of the license rights granted herein; (ii) publish falsehoods or
misrepresentations that could damage Konica Minolta, Officeware or any third
party; (iii) submit material that is unlawful, obscene, defamatory, libelous,
threatening, pornographic, harassing, hateful, racially or ethnically offensive,
or encourages conduct that would be considered a criminal offense, give rise to
civil liability, violate any law, or is otherwise inappropriate; (iv) post
advertisements or solicitations of business; or (v) impersonate another person.
 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
Konica Minolta does not endorse any user-supplied content or guest-supplied
content or uploaded material or any opinion, recommendation, or advice expressed
therein, and Konica Minolta and Officeware expressly disclaim any and all
liability in connection with user-supplied content or guest-supplied content or
uploaded material.  Konica Minolta does not monitor your use of the Software and
Services.  However, Konica Minolta reserves the right to review data and use and
to remove any materials in its sole discretion.  Konica Minolta does not permit
copyright infringing activities and infringement of intellectual property rights
on its website, and Konica Minolta will remove all user-supplied content or
guest-supplied content or uploaded material if properly notified that such
content infringes on another's intellectual property rights. Konica Minolta
reserves the right to remove such content without prior notice. Konica Minolta
may also terminate this Agreement and the license conveyed hereby if you are
determined to be a repeat infringer. You are a repeat infringer if you have been
notified of infringing activity more than twice and/or have had such content
removed from the service more than twice. Konica Minolta also reserves the right
to decide whether user-supplied content or guest-supplied content or uploaded
material is appropriate and complies with this Agreement for violations other
than copyright infringement and violations of intellectual property law such as,
but not limited to, pornography, obscene or defamatory material, material that
may be offensive, content having excessive file size or excessive use which puts
an excessive load on the servers to the detriment of other end users, or
MediaLinks that have been unused for a period of one year or longer. Konica
Minolta may remove such uploaded material or links and/or terminate a user's
access for uploading such material in violation of this Agreement at any time,
without prior notice and at its sole discretion.


[In particular, if you are a copyright owner or an agent thereof and believe
that any material uploaded by an end user or guest of an end user or other
content infringes upon your copyrights, you may submit a notification pursuant
to the Digital Millennium Copyright Act ("DMCA") to Konica Mionlta’s Designated
Copyright Agent (see 17 U.S.C 512(c)(3) for further detail).]


11.  Indemnification. You agree to indemnify and hold Konica Minolta and
Officeware and their respective affiliates, officers, stockholders, agents,
representatives and employees harmless from any type of demand or any type of
claim which is made by any third party and any loss resulting therefrom,
including but not limited to reasonable attorneys’ fees and litigation expenses,
which arises as a result of (i) your use of the Software and Services, (ii) your
breach of any term or condition of this Agreement, (iii) your violation of
applicable laws, rules or regulations in connection with the Software or
Services, (iv) any representations and warranties made by you concerning any
aspect of the Software or Services, (v) violations of your obligations of
privacy to any third party, or (vi) any claims with respect to acts or omissions
in connection with the Software or Services.  Such indemnification shall also
include other users of the Software or Services using your computer or your
account.


12. Sole Responsibility for Data, Account Termination. You agree to be solely
and completely responsible for all of your transmissions onto and off of your
FilesAnywhere account, and the contents of those transmissions. Konica Minolta
may terminate your access to the FilesAnywhere system at any time in the event
that you commit a breach of this Agreement. In such event, you agree you may not
have permission to access your files on the FilesAnywhere system and your files
may be permanently removed from Konica Minolta’s servers. In such event, Konica
Minolta is not obligated to give you access to any data which you have uploaded
or inserted into the FilesAnywhere system in any way. You agree that Konica
Minolta is not obligated in any way to refund any portion of monies paid for a
subscription service period if the account is terminated due to your breach of
this Agreement.
13. Advertisements. Konica Minolta and Officeware assume no liability for
anything which is perceived by you in advertisements in FilesAnywhere, or any
actions which are taken or not taken as a result of those advertisements, and
any contact which you have with the advertisers.


14. Intellectual Property. By registering with this service, you understand and
agree that all content created by Konica Minolta or Officeware for the
FilesAnywhere system, as well as all software that supports such system, is
protected by trademarks, copyright, service marks, or other property rights and
laws, and title to such content and software, including all copies thereof,
shall be in and remain with Konica Minolta or Officeware. You agree that you
will not “unlock,” decompile, reverse engineer, disassemble, or otherwise
translate the binary or object code versions of the Software or Services to
human-readable form nor permit any person or entity under your control to do
so.  Therefore, you must have appropriate authorization before reproducing,
distributing, copying, or taking and changing any of these contents. Further,
your use of the FilesAnywhere system must be in accord with and governed by all
appropriate state, federal, local, international, and national laws and
regulations.


15. Applicable Laws. If any provision contained in this Agreement is found by
the appropriate legal jurisdiction and authority to be in violation of the
relevant law, such provisions  shall be interpreted as close to their original
meaning as possible and the provisions which are not in violation of such law
shall remain in full force and effect.  By using the Software or Services, you
agree that the laws of the state of New York, without regard to principles of
conflict of laws, will govern this Agreement and any dispute of any sort that
might arise between you and Konica Minolta or Officeware.


16. Enforcement. If any party fails to act on any of the terms of this
Agreement, such failure shall not be construed as a waiver of any provision
unless such party agrees to any such waiver in writing.
 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
17. Automatic Upgrade for Excess Storage Used. IF THE TOTAL SIZE OF YOUR
FILESANYWHERE ACCOUNT EXCEEDS THE CURRENT PLAN SIZE PURCHASED, A NOTICE WILL BE
EMAILED TO YOUR REGISTERED EMAIL REQUESTING THAT ACTION BE TAKEN TO CORRECT THE
OVERAGE WITHIN 10 BUSINESS DAYS FROM THE DATE OF SUCH NOTICE.  IN SUCH AN EVENT,
EITHER AN UPGRADE MUST BE PERFORMED OR FILES MUST BE DELETED BY YOU TO BRING THE
SPACE USED DOWN TO AT OR BELOW THE MAXIMUM STORAGE PURCHASED (THE CURRENT PLAN
SIZE).  IF NO ACTION IS TAKEN BY YOU WITHIN THIS 10 DAY PERIOD, YOUR ACCOUNT
WILL BE AUTOMATICALLY CHARGED FOR THE ADDITIONAL STORAGE SPACE AND YOUR
RECURRING PLAN WILL BE UPGRADED TO THE NEXT LARGEST PLAN THAT ACCOMMODATES THIS
STORAGE SPACE. KONICA MINOLTA IS NOT RESPONSIBLE FOR EMAIL RECEPTION; THEREFORE
YOU ARE RESPONSIBLE FOR KEEPING TRACK OF THE SIZE OF YOUR STORAGE USED.


18. Fees.  [KM to insert desired fee language and payment provisions]


19. Third-Party Beneficiary. You acknowledge and agree that Officeware is an
intended third-party beneficiary of this Agreement with full rights to enforce
the provisions hereof, and your obligations and covenants under this Agreement
are expressly intended to benefit Officeware.


20. Miscellaneous.


You may, with written notice to Konica Minolta, assign this Agreement or any of
your rights or interests hereunder, to (i) an affiliate, (ii) your successor
pursuant to a merger, reorganization, consolidation or sale, or (iii) an entity
that acquires all or substantially all of that portion of your assets or
business for which the Software and Services hereunder were acquired or are then
being used.  Konica Minolta may assign this Agreement, or any of its rights or
interests hereunder, at any time to (i) an affiliate, (ii) its successor
pursuant to a merger, reorganization, consolidation or sale, or (iii) an entity
that acquires all or substantially all of its assets.  This Agreement shall be
binding upon, and shall inure to the benefit of, the legal successors and
permitted assigns of the Parties.


(ii) Nothing in this Agreement shall be construed to create a partnership, joint
venture, employment or agency relationship between the parties.


(iii) This Agreement contains the entire agreement between the parties with
respect to its subject matter and may not be modified except by an instrument in
writing signed by the duly authorized representatives of the parties.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
Attachment 3


Purchase Order Guidelines


All Konica Minolta Purchase Orders must include the following:


1) 
Konica Minolta “Bill To” Address;

2) 
Konica Minolta “Ship To” Address;

3) 
Konica Minolta Contact Name;

4) 
Konica Minolta Email Address;

5) 
Konica Minolta Phone Number;

6) 
Number of Licenses or Users;

7) 
Requested installation date;

8) 
Purchase Order numbered and signed;

9) 
Resale Number or federal, state and local sales tax charges (i.e., tax percent);

10) 
Installation and Support Charges (if any);

11)
Any additional expenses; and

12)
Site Detail:

 
a)
Konica Minolta Sales Representative (Name, Email and Phone Contact)

 
b)
Customer Company Name

 
c)
Site Name

 
d)
Customer Contact Person

 
e)
Customer Contact Email

 
f)
Customer Contact Phone Number

 
g)
Billing Period (beginning and ending dates)

 
h)
Total Users

 
i)
Total Storage (GB)

 
j)
Customer DUNS Number



 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
Schedule A


Software License and Services Fee Schedule


 
1.
Initial installation and set-up fee of $[**REDACTED**] (as set forth in Section
3.1 of the Agreement)

 
2.
License and Support Fees:

 
a.
License Pricing:

 
i.
Monthly Software License Fee per End User during the first year of the
Agreement:

 
1.
For the first [**REDACTED**] End Users:  $[**REDACTED**] per End User

 
2.
For End Users [**REDACTED**] – [**REDACTED**]:  $[**REDACTED**] per End User

 
3.
For End Users [**REDACTED**] – [**REDACTED**]:  $[**REDACTED**] per End User

 
4.
For each End User in excess of [**REDACTED**]:  $[**REDACTED**] per End User

 
ii.
Monthly Software License Fee per End User during the second and third year of
the Agreement (and any successive years):

 
1.
$[**REDACTED**] per End User, provided that the total number of End Users does
not drop below [**REDACTED**].

 
2.
If the total number of End Users drops below [**REDACTED**] at any time during
the Agreement, the monthly Software License Fee per End User will revert to the
fee schedule set forth in Section 2(a)(i) of this Software License and Services
Fee Schedule.

 
iii.
Third-party fees as set forth in Schedule E.

 
b.
Support Pricing:

 
i.
Apps Integration (iPhone and Android):  Included

 
ii.
Monthly Software Maintenance Fee:  [**REDACTED**]% of calculated monthly revenue
under the Agreement (whichever is greater)

 
3.
Sales Support Fee:

 
a.
$[**REDACTED**] per month during the first six months.

 
b.
After the first six months, (i) $[**REDACTED**] per month for the time period
during which the number of paid End Users is less than [**REDACTED**] and (ii)
$[**REDACTED**] per month for the time period during which the number of paid
End Users is [**REDACTED**] or more.



*Additional production data centers will be subject to a separate Scope of Work
agreed to between the parties.
 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
Schedule B






Vendor Managed Solution:


Vendor will cause the then-current version of the Software (including all
features of the Software desired by Konica Minolta) to be installed on hardware
that is physically located on Konica Minolta’s premises or, at Konica Minolta’s
discretion, the premises of a subsidiary of Konica Minolta.  Vendor will cause
all applications and data related to the Software to be hosted on such
hardware.  Vendor shall provide the administration and management of the
Software, and Vendor shall generate daily reports in substantially the form
attached as Schedule F.  Notwithstanding the foregoing, (a) Konica Minolta will
be responsible for obtaining the hardware and all third-party software licensing
and installation fees required in order to implement the actions contemplated
herein, and (b) maintaining the functionality of such hardware.




KM Managed Solution:


Vendor shall take all actions reasonably necessary to cause the administration
and management of the Software to be assumed by Konica Minolta, with specifics
of the backoffice billing functionality and any integration of Konica Monica
information systems to be determined in a separate Statement of Work negotiated
by both parties after the Effective Date.
 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
Schedule C


Software Maintenance and Services Agreement


[See attached.]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
SOFTWARE MAINTENANCE AND SERVICES AGREEMENT


This SOFTWARE MAINTENANCE AND SERVICES AGREEMENT (this “Agreement”) is made and
entered into on this ___ day of ___________, 2014 (the “Effective Date”), by and
between Konica Minolta Business Solutions U.S.A., Inc., a New York corporation
with an office at 100 Williams Drive, Ramsey, NJ 07446 (“Konica Minolta”), and
Officeware Corporation, a Texas corporation (d/b/a FilesAnywhere.com) with an
office at 3301 State Hwy 183 Suite 200, Bedford, TX 76021 (“Vendor”).


WHEREAS, simultaneously with the execution of this Agreement, Konica Minolta and
Vendor are entering into that certain Software Reseller and License Agreement
(the “Reseller Agreement”); and


WHEREAS, in connection with the Reseller Agreement, Konica Minolta and Vendor
desire to set forth the terms of Vendor’s maintenance of the Software (as
defined in the Reseller Agreement) and provision of services related to the
Software to Konica Minolta.


NOW THEREFORE, in consideration of the foregoing, the mutual covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Vendor and Konica Minolta agree as follows:


1.
DEFINITIONS



1.1.           Unless otherwise defined herein, all capitalized terms shall have
the meanings ascribed to such terms in the Reseller Agreement.


1.2.           “Enhancement” means any modification or addition that, when made
or added to the Software, materially changes its utility, efficiency, functional
capability, or application, but that does not constitute solely an Error
Correction. Enhancements may be designated by Vendor as minor or major,
depending on Vendor's assessment of their value and of the function added to the
preexisting Software.


1.3.           “Error Correction” means either a modification or an addition
that, when made or added to the Software, establishes material conformity of the
Software to the functional specifications, or a procedure or routine that, when
observed in the regular operation of the Software, eliminates the practical
adverse effect on Customer of such nonconformity.


1.4.           “Error” means any defect or condition inherent in the Software
that causes the Software to fail to perform in accordance with the current
Documentation published by Vendor.  However, any nonconformity resulting from
Customer’s misuse, improper use, alteration, or damage of the Software, or
Customer's combining or merging the Software with any hardware or software not
supplied or identified as compatible by Vendor, shall not be considered an
Error.
 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]

1.5.           “Releases” mean new versions of the Software, which may include
both Error Corrections and Enhancements. Such Releases may be provided either as
patches to or complete replacement of the Software.  A “generally available”
release is a release which is available to the public at large. Releases do not
include new products, optional enhancements or new or add-on products that are
priced and sold separately by Vendor.  Vendor is the sole determiner of the
availability and designation of a Release.


2.
SCOPE OF SERVICES



2.1.           Maintenance Services.  During the term of this Agreement, Vendor
shall provide maintenance services to Konica Minolta in support of the
Software.  Such maintenance services shall include both technical support
services and software Releases.


2.2.           Support.  Subject to the terms and conditions of this Agreement,
Vendor shall provide Konica Minolta with support services as described in this
section, provided all Software Maintenance Fees are current.


2.2.1.           Scope.  Vendor shall provide to Konica Minolta Secondary
Support for the Software and make reasonable consulting services, technical
advice and training available to Konica Minolta.  Consulting and training
services may be provided by telephone or online.  Consulting and training
services will be provided at such times as are mutually agreed upon by the
parties.


2.2.2.           Support Hours.  Vendor shall maintain standard service hours
between 8:00 am to 8:00 pm Eastern Time Monday to Friday, excluding all public
holidays.


2.2.3.           Telephone Support. Vendor shall provide a support telephone
line to respond to support requests. The support telephone line shall be staffed
during the hours of 8:00 am to 8:00 pm Eastern Time Monday to Friday, excluding
all public holidays (“Support Hours”).


2.2.4.           E-mail Support. Vendor shall provide e-mail support during
Support Hours, which will be provided via the following email address:
vipsupport@filesanywhere.com.


2.2.5.           Support Requests Outside Standard Service Hours.  Should the
technical support issues raised to Konica Minolta by any Customer occur outside
of standard service hours, Konica Minolta may either (i) place a voicemail or
email request with Vendor, which Vendor will use its reasonable best efforts to
respond to within two hours of the start of the next normal business day, or
(ii) contact Vendor 24 hours per day, 7 days per week, by calling Vendor’s
regular telephone technical support number and using Vendor’s after-hours paging
system.  If Konica Minolta utilizes Vendor’s after-hours paging system, Vendor’s
designated support engineer on call will contact Konica Minolta regarding the
technical support issue within a reasonable time (usually not more than 3 hours)
after the page.  Konica Minolta shall pay Vendor for such after-hours services
at the rate of $250 per hour (with a minimum charge of one hour per call) solely
for initial requests not previously brought to the attention of Vendor.  If the
support is for any ongoing incident, the issue shall be resolved based on the
availability of the system and resources and the severity of the issue; provided
that such support for ongoing incidents shall be provided by Vendor at no charge
to Konica Minolta.
 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
2.2.6           On-site Support.  Should on-site support be required, Konica
Minolta shall pay Vendor for such on-site support at the rate of $150.00 per
hour; provided, that if such on-site support is required due to Vendor’s acts or
omissions or due to any Error in Vendor’s Software or other products and
offerings, such rate shall be waived and such support shall be performed at no
charge to Konica Minolta.  Konica Minolta shall also reimburse Vendor for any
travel expenses incurred by Vendor in connection with such on-site support to
the extent such expenses do not exceed Konica Minolta’s travel and expense
policies.


2.2.7.           Customer Support.  Vendor will provide Customer support as set
forth in the Reseller Agreement.


2.3           Error Reporting Procedures.  Konica Minolta shall notify Vendor of
each Error by telephone or email in accordance with Section 2.2.  An Error will
not be deemed to be reported unless and until Konica Minolta has placed a
service request with Vendor regarding the Error.


2.4           Software Releases. As part of its maintenance services, Vendor may
provide periodic Software Releases.


2.4.1.           Maintenance Releases.  From time to time, Vendor may provide
periodic maintenance Releases.  Maintenance Releases are generally available
Releases of Software that only provide Error Corrections.  Such a Release shall
be denoted by a change in the digit to the right of the second decimal point
(for example, 3.0.0 to 3.0.1).


2.4.2.           Minor Releases.  From time to time, Vendor may also provide
periodic minor Releases.  A minor Release is a generally available Release of
the Software that provides Enhancements designated minor by the Vendor, as well
as bug fixes (Error Corrections).  Such a Release shall be denoted by a change
in the digit to the right of the first decimal point (for example, 3.0 to 3.1).


2.4.3.           Major Releases.  From time to time, Vendor may also provide
periodic major Releases.  Major Releases are generally available Releases of the
Software that provide Enhancements designated major by Vendor, as well as minor
new Enhancements and Error Corrections.  Such a Release is denoted by a change
in the digit to the left of the first decimal point (for example, 3.0 to 4.0).


2.5.           Limitations on Scope of Services.


2.5.1.           Vendor shall have no obligation to provide Releases or Support
for the Software to Konica Minolta except as set forth in this Agreement and the
Reseller Agreement, including all of its Attachments and Schedules (the
“Agreements”). Vendor shall not have any responsibility to develop subsequent
components for the Software or additional processes for Konica Minolta, except
as explicitly set forth in the Agreements.
 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
2.5.2.           Vendor shall have the obligation to use its commercially
reasonable efforts to fix Errors in the Software within a specific time duration
as mutually agreed upon by both parties.


2.5.3.           Customer rights and obligations concerning the use of any
Releases (including, but not limited to, Error Corrections, Enhancements, or any
other programming provided by Vendor relating to the Software) shall be as
provided under the Software License Agreement between Customer and Konica
Minolta. Vendor shall have sole and exclusive ownership of all right, title, and
interest in and to such works (including ownership of all copyrights and other
intellectual property rights pertaining thereto), subject only to the license
expressly granted to Customer therein.


2.5.4.           Maintenance services do not include: (a) development of custom
computer programs, (b) repairs or service relating to any third party software
or hardware, or (c) hardware modifications or changes to existing hardware
configurations outside the scope of warranty support.


2.6           Software Maintenance Fees.  As consideration for the maintenance
services provided by Vendor under this Agreement, Konica Minolta will pay Vendor
the Software Maintenance Fee set forth in Software Licenses and Services Fee
Schedule attached as Scheduled A to the Reseller Agreement.


3.
WARRANTIES AND LIMITATIONS OF LIABILITY



3.1.           Limited Maintenance Services Warranty.     Vendor warrants, for a
period of ninety (90) days following the performance of the applicable
maintenance service, that such maintenance services will be performed in a
professional manner and in a manner that is at least equal to applicable
industry standards prevailing at the time of performance.  Vendor’s entire
liability and Konica Minolta’s exclusive remedy under this limited warranty is,
at Vendor’s option, either (a) return of the Software Maintenance Fees paid by
Konica Minolta with respect to the annual maintenance period during which such
maintenance services were performed; or (b) re-performance of such maintenance
services in a manner that conforms with the foregoing limited warranty.  Any
maintenance services that are re-performed will be warranted in accordance with
the terms and conditions of this Section for the remainder of the original
warranty period or thirty (30) days, whichever is longer.


3.2.           Warranty Disclaimer and Limitation of Liability.  KONICA MINOLTA
ACKNOWLEDGES THAT EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR THE
RESELLER AGREEMENT, VENDOR HAS NOT MADE ANY REPRESENTATION OR WARRANTY TO
CUSTOMER OR KONICA MINOLTA REGARDING THE MAINTENANCE SERVICES.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, VENDOR DISCLAIMS ANY IMPLIED WARRANTY,
INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY WITH RESPECT TO
MERCHANTABILITY OF THE MAINTENANCE SERVICES OR FITNESS OF THE MAINTENANCE
SERVICES FOR A PARTICULAR PURPOSE. THE PARTIES WILL NOT BE LIABLE FOR EXEMPLARY,
SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHICH ARISE DIRECTLY OR
INDIRECTLY OUT OF THE PURCHASE, SALE, USE OF AND/OR INABILITY TO USE THE
MAINTENANCE SERVICES, WHETHER SUCH DAMAGES ARE BASED UPON CONTRACT, TORT,
INTENTIONAL CONDUCT, EQUITY OR PURSUANT TO SOME OTHER THEORY, INCLUDING, WITHOUT
LIMITATION, BREACH OF WARRANTY, NEGLIGENCE OR STRICT LIABILITY, WHETHER THE
POSSIBILITY OF SUCH DAMAGES WAS MADE KNOWN TO OR WAS FORESEEABLE BY VENDOR OR
KONICA MINOLTA AND WHETHER SUCH DAMAGES ARE ASSERTED BY VENDOR, KONICA MINOLTA,
A CUSTOMER OR SOME OTHER PARTY.
 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
3.3.           THE PARTIES’ MAXIMUM AGGREGATE LIABILITY UNDER ANY LEGAL THEORY
(INCLUDING ITS OWN NEGLIGENCE) FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY OUT OF
THE PURCHASE, SALE, USE OF AND/OR INABILITY TO USE THE MAINTENANCE SERVICES WILL
NOT IN ANY EVENT EXCEED THE LESSER OF (a) THE ACTUAL DAMAGES SUFFERED BY THE
AGGRIEVED PARTY OR (b) AN AMOUNT EQUAL TO THE SOFTWARE MAINTENANCE FEES PAID BY
KONICA MINOLTA TO VENDOR WITH RESPECT TO THE ANNUAL PERIOD DURING WHICH THE
APPLICABLE CLAIM FOR DAMAGES FIRST ACCRUED.


3.4.           KONICA MINOLTA ACKNOWLEDGES THAT THE PRICING OF THE MAINTENANCE
SERVICES REFLECTS THE INTENT OF THE PARTIES TO LIMIT VENDOR’S LIABILITY AS
PROVIDED HEREIN. THE LIMITATIONS OF LIABILITY SET FORTH HEREIN ARE INTENDED TO
LIMIT VENDOR’S LIABILITY AND WILL APPLY NOTWITHSTANDING THE FAILURE OF THE
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.


4.
TERM AND TERMINATION



4.1.           Term.   This Agreement shall take effect on the Effective Date
and shall terminate immediately upon the termination of the Reseller Agreement.


4.2.           Outstanding Payments. Upon termination of this Agreement, Konica
Minolta shall pay any and all undisputed sums then owing to Vendor hereunder
within thirty (30) business days from the effective date of termination.


4.3.           Support After Termination.  Provided that (i) the applicable
Software Maintenance Fees and Software License Fees are being paid in accordance
with the Agreements, (ii) the total number of End Users is at least 10,000 and
(iii) such End Users continue to upgrade to the most recent version of the
Software (if so requested by Vendor), Vendor shall continue to provide the
Services to Konica Minolta for a period of up to five (5) years after the date
of termination or until the expiration or termination of all agreements between
Customers and Konica Minolta active at the time of termination of the Reseller
Agreement, whichever is longer.
 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
4.4           Return or Transfer of Data Upon Termination.  Within thirty (30)
business days after the termination of this Agreement, Vendor shall provide for
the return or transfer to Konica Minolta of all Customer data and information
stored by Vendor and any equipment owned by Konica Minolta that is in Vendor’s
possession.  Konica Minolta agrees to pay Vendor’s regular hourly rate of $100
per hour for Vendor’s performance of such transfer services.  Notwithstanding
the foregoing, Vendor may retain any Customer data and information required in
order to continue to provide the Services to Konica Minolta pursuant to Section
4.3.


5.
MISCELLANEOUS



5.1.           No Waiver.  The failure of either party to exercise any right, or
the waiver by either party of any breach, shall not prevent a subsequent
exercise of such right or be deemed a waiver of any subsequent breach of the
same or any other term of the Agreement.


5.2.           Notice.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or:  (a) personal delivery to the party
to be notified, (b) when sent, if sent by facsimile during normal business hours
of the recipient, and if not sent during normal business hours, then on the
recipient’s next business day, (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt.  All such notices and communications will be sent to
the following addresses:


If to Vendor:


Officeware Corporation
Attention:  Timothy Rice
3301 Airport Freeway, Suite 200
Bedford, Texas 76021
Facsimile:  469-398-0900


With a copy (which shall not constitute notice) to:


Robert S. Hart
5424 Deloache Avenue
Dallas, Texas 75220
Facsimile:  214-696-3380


If to Konica Minolta:


Konica Minolta Business Solutions U.S.A., Inc.
Attention:  _______________
100 Williams Drive
Ramsey, New Jersey 07446
Facsimile:  ________________
 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
5.3.           Assignment.  Neither party may assign this Agreement, nor may
either party delegate any duty or obligation hereunder, without the prior
written consent of the other party, which consent shall not be unreasonably
withheld; provided, however, that such consent shall not be required for any
assignment occurring in connection with a change of control of either
party.  Subject to the foregoing, this Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective heirs,
legal representatives, successors and permitted assigns.


5.4.           Injunctive Relief.  The parties to this Agreement recognize that
a remedy at law for a breach of the provisions of this Agreement relating to
Confidential Information or use of trademark, copyright and other intellectual
property rights will not be adequate for either party’s protection and,
accordingly, both parties shall have the right to obtain, in addition to any
other relief and remedies available to them, injunctive relief to enforce the
provisions of this Agreement.


5.5.           Severability.  In the event that a court of competent
jurisdiction determines that any portion of the Agreement is unenforceable,
void, invalid or inoperative, the remaining provisions of this Agreement shall
not be affected and shall continue in effect as though such invalid provisions
were deleted.


5.6.           Attorneys’ Fees.  In the event a non-defaulting party requires
the services of an attorney to enforce any provision of this Agreement, such
non-defaulting party shall be entitled to recover its reasonable attorney’s
fees, together with expenses and costs incurred in connection with enforcement.


5.7.           Arbitration; Governing Law; Venue.  ALL MATTERS RELATING TO
ARBITRATION WILL BE GOVERNED BY THE FEDERAL ARBITRATION ACT (9 U.S.C. §§ ET
SEQ.).  EXCEPT TO THE EXTENT PROVIDED BY THE FEDERAL ARBITRATION ACT, THE UNITED
STATES TRADEMARK ACT OF 1946 (LANHAM ACT, 15 U.S.C. §1051 ET SEQ.), OR OTHER
APPLICABLE FEDERAL LAW, THE TERMS OF THIS AGREEMENT SHALL BE INTERPRETED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO
ITS CONFLICTS OF LAWS PROVISIONS.  FOR ACTIONS THAT ARE NOT SUBJECT TO MANDATORY
ARBITRATION UNDER THIS SECTION, THE PARTIES HERETO SUBMIT AND IRREVOCABLY
CONSENT TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN
DALLAS, TEXAS, AND AGREE NOT TO RAISE AND IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION BASED UPON FORUM NON CONVENIENS OR ANY
OTHER OBJECTION SUCH PARTY MAY NOW HAVE OR HEREAFTER HAVE TO SUCH JURISDICTION
OR VENUE.  FURTHER, NOTHING HEREIN CONTAINED SHALL BAR A PARTY’S RIGHT TO OBTAIN
INJUNCTIVE RELIEF AGAINST THREATENED CONDUCT THAT WILL CAUSE IRREPARABLE HARM,
UNDER THE USUAL EQUITY RULES INCLUDING THE APPLICABLE RULES FOR OBTAINING
SPECIFIC PERFORMANCE, RESTRAINING ORDERS AND PRELIMINARY INJUNCTIONS.  EXCEPT TO
THE EXTENT A PARTY SEEKS INJUNCTIVE OR OTHER EQUITABLE RELIEF TO ENFORCE
PROVISIONS OF THIS AGREEMENT, ANY CONTROVERSY OR CLAIM ARISING OUT OF OR
 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
RELATING TO THIS AGREEMENT (A “DISPUTE”) SHALL BE RESOLVED BY ARBITRATION
ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION IN ACCORDANCE WITH ITS
COMMERCIAL ARBITRATION RULES (THE “RULES”).  THE ARBITRATION SHALL BE COMMENCED
BY WRITTEN REQUEST OF ANY PARTY, MADE IN ACCORDANCE WITH THE NOTICE PROVISIONS
OF THIS AGREEMENT, AND SHALL BE CONDUCTED BY A SINGLE ARBITRATOR APPOINTED IN
ACCORDANCE WITH THE RULES IN THE ENGLISH LANGUAGE IN DALLAS, TEXAS, IN
ACCORDANCE WITH THE FEDERAL ARBITRATION ACT.  THE AWARD OF THE ARBITRATOR MAY BE
ENTERED IN ANY COURT OF COMPETENT JURISDICTION.  THE PARTIES AGREE THAT IT IS
ESSENTIAL THAT ANY DISPUTE BE RESOLVED AS RAPIDLY AS POSSIBLE.  TO THAT END, THE
ARBITRATOR, BY ACCEPTING APPOINTMENT, UNDERTAKES TO EXERT HIS OR HER BEST
EFFORTS TO CONDUCT THE PROCESS SO AS TO ISSUE AN AWARD WITHIN THREE MONTHS OF
THE APPOINTMENT OF THE ARBITRATOR, BUT FAILURE TO MEET THAT TIMETABLE SHALL NOT
AFFECT THE VALIDITY OF THE AWARD.  UNLESS THE PARTIES AGREE OTHERWISE AT THE
TIME OF THE PROCEDURAL CONFERENCE WITH THE ARBITRATOR, THE ARBITRATION SHALL BE
CONDUCTED ON THE FOLLOWING SCHEDULE: (A) THE ARBITRATOR SHALL CONVENE A
PROCEDURAL CONFERENCE WITHIN ONE WEEK OF HIS OR HER APPOINTMENT, AT WHICH ALL
DATES FOR THE ARBITRATION WILL BE ESTABLISHED, (B) THE PARTIES EXPECT THAT ANY
ARBITRATION UNDER THIS AGREEMENT CAN BE CONDUCTED WITHOUT DISCOVERY; AT MOST,
THE ARBITRATOR MAY PERMIT, FOR GOOD CAUSE SHOWN, VERY NARROW AND TARGETED
REQUESTS FOR DOCUMENTS IN NO EVENT TO EXCEED THE DISCOVERY LIMITATIONS UNDER THE
IBA RULES ON THE TAKING OF EVIDENCE IN INTERNATIONAL COMMERCIAL ARBITRATION, TO
BE ADDRESSED BY ONE PARTY TO THE OTHER, ON A SCHEDULE TO BE SET BY THE
ARBITRATOR, (C) AT THE PROCEDURAL CONFERENCE, THE ARBITRATOR SHALL FIX A DATE
FOR SIMULTANEOUS SUBMISSIONS BY THE PARTIES NOT LATER THAN 30 DAYS AFTER THE
DATE OF THE PROCEDURAL CONFERENCE; SUCH SUBMISSIONS SHALL SET FORTH THE CASE OF
EACH PARTY IN THE FORM OF WRITTEN WITNESS STATEMENTS, DOCUMENTARY EVIDENCE, AND
A BRIEF, (D) THE ARBITRATOR SHALL FIX A DATE FOR REPLY SUBMISSIONS BY EACH PARTY
NOT LATER THAN TEN DAYS FOLLOWING THE PRINCIPAL SUBMISSIONS OF EACH PARTY, (E)
THE ARBITRATOR SHALL SET A DATE FOR A HEARING OF ONE TO THREE DAYS TO PERMIT THE
PARTIES TO CROSS EXAMINE WITNESSES WHOSE TESTIMONY IS PROFFERED BY ANOTHER PARTY
AND TO HEAR ARGUMENT AND (F) THE ARBITRATOR SHALL ISSUE HIS OR HER AWARD WITHIN
30 DAYS OF THE HEARING.  IN ANY EVENT, THE ARBITRATOR (1) SHALL PERMIT EACH SIDE
NO MORE THAN TWO DEPOSITIONS (INCLUDING ANY DEPOSITIONS OF EXPERTS), WHICH
DEPOSITIONS MAY NOT EXCEED FOUR HOURS EACH, ONE SET OF TEN INTERROGATORIES
(INCLUSIVE OF SUB-PARTS) AND ONE SET OF FIVE DOCUMENT REQUESTS (INCLUSIVE OF
SUB-PARTS), (2) SHALL NOT PERMIT ANY REQUESTS FOR ADMISSIONS, AND (3) SHALL
LIMIT ANY HEARING TO, AT MOST, THREE DAYS.  WITHOUT LIMITATION OF THE FOREGOING,
IN THE INTEREST OF TIME, THE ARBITRATION MAY DISPENSE WITH ANY FORMAL RULES OF
EVIDENCE AND ALLOW HEARSAY TESTIMONY SO AS TO LIMIT THE
 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
NUMBER OF WITNESSES REQUIRED AND ACCEPT EVIDENCE OF ASSET VALUES WITHOUT FORMAL
APPRAISALS AND UPON SUCH INFORMATION PROVIDED BY THE PARTIES OR OTHER
PERSONS.  THE ARBITRATOR SHALL HAVE THE POWER IN THE AWARD TO ORDER EQUITABLE
RELIEF, INCLUDING SPECIFIC PERFORMANCE. THE PARTIES AGREE THAT THE EXISTENCE OF
ANY DISPUTE, ANY PROCEEDINGS TO RESOLVE SUCH DISPUTE, AND ALL SUBMISSIONS
RECEIVED BY ANY PARTY FROM ANY OTHER PARTY IN CONNECTION WITH EITHER SHALL BE
TREATED AS CONFIDENTIAL, AND SHALL NOT BE DISCLOSED TO ANY THIRD PARTY EXCEPT AS
REQUIRED BY LAW, COMPELLED BY LEGAL PROCESS OR REQUIRED TO ENFORCE ANY AWARD OF
THE ARBITRATOR.


5.8.           Waiver of Jury Trial.  EACH PARTY HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF.  THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT.  EACH PARTY HERETO HEREBY
FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.


5.9.           Entire Agreement.  The Agreements constitute the entire Agreement
and understanding of the parties and supersede all prior and contemporaneous
Agreements, understandings, negotiations and proposals, oral or
written.  Section headings are provided for convenience purposes only and do not
provide any modifications or substantive meaning to the terms and conditions of
this Agreement. This Agreement may be amended or modified only by a subsequent
Agreement in writing signed by each of the parties and may not be modified by
course of conduct.




[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.




KONICA MINOLTA
 
OFFICEWARE CORPORATION
BUSINESS SOLUTIONS U.S.A., INC.
               
By:
   
By:
           
Name:
   
Name:
           
Title:
   
Title:
           

 

 
 
 
 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
Schedule D


Software Program


The software program contains core functionality that allows Customers the
ability to share files, manage users and otherwise gain access through a web
portal.


FEATURES


1.
File Sharing

 
1.1.
File Share Links

 
1.1.1.
GroupShare

 
1.2.
File Receive Links

2.
Admin Console

 
2.1.
Global Security Settings

 
2.2.
Manage Users

 
2.3.
Site Branding

 
2.4.
Reports

3.
30-day Data Restore from Snapshot

4.
Mobile Access: iPhone native app, Android native app and mobile web access.

5.
Outlook Add-in

6.
Form Builder

7.
Advanced File Search

8.
Faxing (third-party software; refer to Schedule E for additional licensing and
installation charges)

9.
SFTP (third-party software; refer to Schedule E for additional licensing and
installation charges)

10.
Video Encoding/Streaming Servers (third-party software)

11.
CoolBackup (third-party software)

12.
Customer-specific dedicated domain names (third-party software; refer to
Schedule E for additional licensing and installation charges)

13.
Customer-specific dedicated SSL certificates (third-party software; refer to
Schedule E for additional licensing and installation charges)





CUSTOM MODIFICATIONS


1.
Konica Minolta-specific Branding

 
1.1.
User Web Interface

 
1.2.
Admin Web Interface

 
1.3.
Desktop Applications

 
1.4.
iPhone and Android app

 
1.5.
MS Outlook Add-in



2.
Konica Minolta-specific On-Premise Integration

 
2.1.
Storage backend interface

 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
 
2.2.
Network address and domain interface

 
2.3.
Domain controller and Active Directory interface





DOCUMENTATION


1.
End-User Documentation

2.
Customer Admin Documentation

3.
Konica Minolta Sales Training Documentation

4.
On-Premise Hardware Requirements and Configuration Instructions

5.
Customized Videos (at an additional charge)

 

 
 
 
 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
Schedule E


Third-Party Fees


[**REDACTED**]
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

[**CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934**]
 
Schedule F


Daily Report Example


Subject: Daily Activity Report for 05/30/2014
Date: May 30, 2014 at 11:46:13 PM CDT
Daily Activity Report for 05/30/2014
 
05/30/2014
05/23/2014 (Previous)
Change
Total Paid Users
xxxxxx
xxxxxx
xxx
Total Trial Users
xxxxxx
xxxxxx
xxx
Total Paid Sites
xxxxx
xxxxx
xxx
User Storage Allocated
xxx.xx TB
xxx.xx TB
xxx.xx GB
User Actual Space Used
xxx.xx TB
xxx.xx TB
xxx.xx GB
Total Cancellations (Day)
xxx
xxx
xxx
Total Cancellations (Week)
xxx
xxx
xxx
Web Login
xxxx
xxxxx
xxxx
Upload
xxxxx
xxxxx
xxxx
Upload (Flash, HTML5)
xxxxx
xxxxx
xxxx
Java Upload
xxxxx
xxxxx
xxxx
Classic Upload
xxx
xxx
xxx
SilverLight Upload
xxx
xxx
xxx
FileReceive Link File Upload
xxxx
xxxx
xxx
FileReceive Link File Java Upload
xxxx
xxxx
xxx
FileReceive Link File Upload (Flash, HTML5)
xxxx
xxxx
xxx
File Checkin
xxxx
xxxx
xxx
File Checkout
xxx
xxx
xxx
Link Download
xxxx
xxxx
xxx
Zip Request
xxxx
xxxx
xxx
Folder Property Export
xxx
xxx
xxx
MetaData Export
x
x
x
Image Process
x
x
x
Text Index
x
x
x
Document Index
xxx
xxx
xx
Document Folder Index
x
x
x
Fax Sent
xxx
xxx
xx
Fax Receive
xxx
xxx
xx
Medialink Access
xxxx
xxxx
xxxx
Elink Create
xxxx
xxxx
xxxx
FileReceive Link Create
xxx
xxx
xx
Delete
xxxx
xxxx
xxx
Rename
xxx
xxx
xx
Move
xxxx
xxxx
xxx
Copy
xxx
xx
xx
New Folder
xxxx
xxxx
xxx
Office to PDF
xx
xx
xx
Image to PDF
xx
xx
xx
NTFS Permission
xx
xx
xx
Calculate Folder Size
xxx
xxx
xx
Video Convert
xxx
xxx
xx

 
 
 

--------------------------------------------------------------------------------